Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 1 of 63 PagelD #: 3292

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF DELAWARE

 

XCOAL ENERGY & RESOURCES,
Plaintiff / Counterclaim Defendant,
v. > CA. No. 18-819-LPS
BLUESTONE ENERGY SALES CORP.,
SOUTHERN COAL CORP., and
JAMES C. JUSTICE II,

Defendants / Counterclaim Plaintiffs.

 

Geoffrey G. Grivner, BUCHANAN INGERSOLL & ROONEY PC, Wilmington, DE

Kevin P. Lucas and Daniel C. Garfinkel, BUCHANAN INGERSOLL & ROONEY PC,
Pittsburgh, PA

Attorneys for Plaintiff / Counterclaim Defendant

John A. Sensing, Jennifer Penberthy Buckley, and Tracey E. Timlin, POTTER ANDERSON &
CORROON LLP, Wilmington, DE

Richard A. Getty, THE GETTY LAW GROUP PLLC, Lexington, KY

George Terwilliger, McGUIRE WOODS LLP, Washington, DC

John D. Wilburn and Brooks H. Spears, McGUIRE WOODS LLP, Tysons, VA
Ryan D. Frei, McGUIRE WOODS LLP, Richmond, VA

Attorneys for Defendants / Counterclaim Plaintiffs

 

OPINION

March 29, 2021
Wilmington, Delaware

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 2 of 63 PagelD #: 3293

@ \ / | /
fen District J

u

  

   

 
 

Plaintiff Xcoal Energy & Resources (“Xcoal” or “Plaintiff’) and Defendant Bluestone
Energy Sales Corporation (“Bluestone”) are parties to a Coal Supply Agreement (“CSA”),
pursuant to which Bluestone agreed to supply Xcoal with coal. (See PTX4) Defendants
Southern Coal Corporation (“SCC”) and James C. Justice, II (“Governor Justice” and, together
with Bluestone and SCC, “Defendants”) executed a Performance Guarantee Agreement
(“Guarantee”) guaranteeing Bluestone’s full performance under the CSA. (See PTX2)

On May 31, 2018, Xcoal sued Defendants for breach of contract based on, among other
things, Bluestone’s alleged failure to supply Xcoal with the quantity and quality of coal specified
inthe CSA. (See D.I. 2) Xcoal’s suit further seeks to hold SCC and Governor Justice
responsible for Bluestone’s breaches of the CSA, pursuant to the Guarantee. (See id.)

On June 25, 2018, Defendants answered the complaint and filed counterclaims against
Xcoal. (D.J. 8) Defendants’ counterclaims alleged breach of contract, based on Xcoal’s alleged
failure to accept delivery and pay for coal pursuant to the CSA, and further alleged that Xcoal
and its Chief Executive Officer, Ernie L. Thrasher, fraudulently induced Defendants to enter into
the CSA and the Guarantee. (See id.)

The Court held a remote bench trial (using videoconferencing technology) that stretched

across six days in August and September 2020. (See D.I. 132-35, 152-55) (“Tr.”}! Thereafter,

 

' Pursuant to Article 17 of the CSA, the parties waived any right they might otherwise have to a
jury trial. (See PTX4 § 17) After several continuances, a bench trial was scheduled to begin on
August 25, 2020. (See D.I. 87 at 7) On the first day of the trial, after both sides presented their
respective opening statements (see D.J. 132), the trial was interrupted by issues surrounding the
unexpected surfacing of an anonymous “whistleblower letter” (see D.I. 125). After a flurry of
litigation (see, e.g., D.I. 112-14, 116-19, 124-25, 127-30), and an opinion from the Court (see
D.I. 126), the parties ultimately agreed that the letter would not be offered into evidence or used
at trial for any purpose (see D.I. 138). The trial resumed on September 15, 2020.

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 3 of 63 PagelD #: 3294

the parties submitted post-trial briefing (D.I. 148, 150, 156-59) and proposed findings of fact
(D.I. 147, 149, 151).

Pursuant to Federal Rule of Civil Procedure 52(a), and having considered the entire
record in this case and the applicable law, the Court concludes that: (1} Defendant Bluestone
breached the CSA, (2) Defendants SCC and Governor Justice are liable pursuant to the
Guarantee, (3) Plaintiff Xcoal did not breach the CSA, (4) Defendants abandoned, or otherwise
failed to prove, their fraud claim against Xcoal, and (5) Defendants are liable to Xcoal for
$6,814,105.30 in damages.

The Court’s findings of fact and conclusions of law are set forth in detail below.

FINDINGS OF FACT

This section contains the Court’s findings of fact (“FF”) on disputes raised by the parties
during trial, as well as facts stipulated to by the parties. The Court adopts the parties’ Joint
Statement of Undisputed Facts (D.I. 147) (“SUF”), which are repeated in part below. Certain
findings of fact are also provided in connection with the Court’s legal analysis later in this
Opinion.

I. The Parties

1. Plaintiff Xcoal Energy & Resources (“Xcoal”) is a Pennsylvania limited
partnership engaged in the business of the purchase of metallurgical coal for subsequent sale and
delivery overseas to international customers. (Thrasher Tr. 135-367

2. Defendant Biuestone Energy Sales Corporation (“Bluestone”) is a Delaware

corporation. (D.I. 2 49; D.I. 899) Bluestone and Xcoal are parties to the Settlement

 

2 Citations to the trial transcript are in the form of “([Witness last name] Tr. [page]).” Citations
to the trial exhibits are in the form of “(PTX[exhibit number]}.”

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 4 of 63 PagelD #: 3295

Agreement and Mutual General Release (“Settlement Agreement”) as well as the Coal Supply
Agreement and an Amendment thereto (“CSA”). (PTX4; PTX5; PTX6)

3. The other defendants are Southern Coal Corporation (“SCC”), a Delaware
corporation, and James C. Justice, II, the current Governor of West Virginia (“Governor Justice”
and, together with Bluestone and SCC hereinafter collectively “Defendants”). (D.I. 2 {ff 10-11;
D.1. 8 Ff 10-11) SCC and Governor Justice (the “Justice Parties”) were parties to two prior
lawsuits litigated against Xcoal in this Court. (See C.A. Nos. 14-459-LPS and 15-267-LPS) The
Justice Parties are parties to the Performance Guarantee Agreement (“Guarantee”) (PTX2), and
along with Xcoal, parties to the Fundamental Terms of Settlement (“Fundamental Terms”)
(PTX1).

4, Bluestone’s CEO is Mr. Jay Justice (hereinafter “Justice” or “Mr. Justice”), the
son of Governor Justice. (Justice Tr. 802, 894)

5. Bluestone and SCC are owned and controlled directly or indirectly by Governor
Justice and/or members of his family and/or entities owned and controlled by them. (Justice Tr.
802-03)

6. Bluestone is a pass-through entity with no assets. (Justice Tr. 896; PTX401 at 8)

7. The coal to be loaded and sold by Bluestone under the CSA was to be mined at
the Bishop surface mine and/or Red Fox surface mine, which were owned by non-Bluestone
affiliates of the Justice Family; that coal was to be processed and loaded at the Bishop loadout
facility, whose surface and equipment were also owned by non-Bluestone affiliates of the Justice

Family. (Justice Tr. 895-96; PTX398 at 6-7; PTX401 at 8)

 
Case 1:18-cv-00819-LPS Document162 Filed 03/29/21 Page 5 of 63 PagelD #: 3296

IE. The Prior Lawsuit, Mediation, And Settlement

8. On April 11, 2014, Xcoal sued SCC and Governor Justice, among other
defendants, in this Court, in a case that became C.A. No. 14-459-LPS.

9. SCC, among other parties, sued Xcoal and its Chief Executive Officer, Ernie L.
Thrasher (“Thrasher”), in a case transferred from U.S. District Court for the Western District of
Virginia to this Court on March 26, 2015, which became C.A. No. 15-267-LPS.

10. On May 15-19, 2017, this Court held a bench trial in Consolidated Case Nos. 14-
459 and 15-267 (collectively, the “Prior Lawsuit”). (SUF { 1)

11. Before this Court rendered a decision in the Prior Lawsuit, the parties participated
in mediation with Magistrate Judge Christopher J. Burke on August 3, 2017 and reached an
agreement in principle to settle disputes. (SUF {fj 2-3; Thrasher Tr. 139-40, 218-20; PTX17)

12. A resolution of the outstanding issues in question could not be achieved until the
following day due to the need of Governor Justice to depart the mediation to attend to other
business. (Thrasher Tr. 150, 218)

13. The parties’ settlement in principle included that the parties would enter into what
became the CSA. The Justice Parties selected Bluestone to be the contracting party to the
contemplated CSA. Bluestone was an entity unknown to Xcoal. Thus, Xcoal insisted that SCC
and Governor Justice provide a Guarantee with respect to the contemplated CSA, just as these
same parties had done in connection with their prior coal supply agreement (i.c., the one that was
the subject of the Prior Lawsuit). (Thrasher Tr. 143-44)

14. The Fundamental Terms of Settlement provided that mutual general releases
would be exchanged, including the release by the Justice Parties and Bluestone of all possible

challenges to the settlement on the grounds of alleged misrepresentation or fraud. (PTX1 § 1(d))

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 6 of 63 PagelD #: 3297

15. | Xcoal came to the mediation session expecting that the case would not settle.
However, the negotiations through Magistrate Judge Burke resulted in commercial terms for the
contemplated CSA which were highly favorable to Xcoal. (Thrasher Tr. 139)

16. The benefits to Xcoal included that the contemplated CSA would involve the sale
of metallurgical mid-vol coal only. Mid-vol coal was in high demand and had limited
availability in the United States. The CSA was important to Xcoal because it represented 15-
20% of Xcoal’s entire annual purchases of U.S. mid-vol coal, making the coal to be obtained
through the CSA a valuable sales tool in Xcoal’s marketing and blending efforts. (Thrasher Tr.
433-35)

17. The pricing terms for the CSA provided Xcoal with a substantial $9.88 per ton
Buyer’s Discount from market price. (Thrasher Tr. 227-31; PTX4 § 6)

18.  Xcoal expected that the financial benefits to be derived from the CSA would
effectively result in recovery of part of its damages incurred in connection with the Prior Lawsuit
while avoiding potential challenges that might be encountered in collecting on any judgment
Xcoal could obtain in those actions against the Justice Parties. (Thrasher Tr. 139, 142-43, 230-
31)

19. Achieving these benefits required full and timely coal loading performance by
Bluestone. (Thrasher Tr. 183-84)

20. Immediately following the settlement in August 2017, Bluestone “put the wheels
in motion” to be able to meet its obligations under the anticipated CSA, including developing a
mine plan, hiring mine personnel, and hauling in and arming the necessary machinery. (Justice
Tr. 814-15)

21. This ramp-up took about 45 days and cost about $7 million. (Justice Tr. 815)

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 7 of 63 PagelD #: 3298

22. After the ramp-up, the mine — which operated 20 hours a day, seven days a week
— cost $60,000 per day to operate, (Payne Tr. 689; Justice Tr. 819-20)

23. For Bluestone and its affiliates, the CSA represented “approximately 25 percent
of our total production,” making it “hugely monumental to us, to our employees, and just to the
overall well-being of our organization.” (Justice Tr. 832)

24,  Bluestone’s Mr. Justice testified “I think it’s important to know . . . that we were
real excited about this. We thought this was a great opportunity for us.” (Justice Tr. 814)

II. Fundamental Terms Of Settlement

25. The parties executed the Fundamental Terms on August 18, 2017. (SUF 4 4)

26. Pursuant to the Fundamental Terms, a settlement agreement was to be executed
and was to include, among other things, the following provisions:

(a) Execution and exchange of a mutually acceptable written coal
supply agreement (“CSA”) between Xcoal Energy & Resources
and Bluestone Energy Sales Corporation incorporating the
fundamental commercial terms on the attached outline.

(b) Execution and delivery by Southern Coal Corporation and James
C. Justice, IL, of a Guaranty and Suretyship Agreement from the
Justice Parties to the Xcoal Parties guaranteeing performance
under the CSA ..., capped at a maximum amount of $10,000,000.

(c) Exchange as part of the Settlement Agreement of mutual general
releases covering all claims existing as of (or based in whole or in
part on the acts or omissions through) the Settlement effective
date, as between the Xcoal Parties and their affiliates, on the one
hand, and the Justice Parties and their affiliates on the other hand,
(the “Released Claims”), excepting only claims to enforce
performance of, or for breach of, the terms of this Settlement and
the agreements executed pursuant thereto which are preserved (the
“Preserved Claims”).

(d) | Acknowledgement as part of the Settlement Agreement that the
Released Claims include, but are not limited to, all claims that
were asserted or could have been asserted in the Parties’ Current
Lawsuits or their prior litigation docketed at 12-265 (W.D. Va.)

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 8 of 63 PagelD #: 3299

(the “2012 Lawsuit”) (collectively, the Current Lawsuits and the
2012 Lawsuit referred to as the “Lawsuits”), and specifically
including all claims or assertions on any legal or equitable basis
whatsoever (e.g., lack or failure of consideration,
rmisrepresentation, fraud, mistake, etc.) that this Settlement or any
prior settlement of any or all the Lawsuits is invalid or subject to
challenge or rescission.

(SUF 4 6; PTX1)

27. Subsequent to the execution of the Fundamental Terms, (i) the parties to the Prior
Lawsuit entered into a Settlement Agreement and Mutual Release; (ii) Xcoal and Bluestone
entered into a Coal Supply Agreement and an Amendment thereto; and (iii) the Justice Parties
executed a Performance Guarantee Agreement. (PTX2; PTX4; PTXS; PT'X6)

IV. Settlement Agreement And Mutual Release

28. The Settlement Agreement, which resolved the Prior Lawsuit, is dated as of
October 19, 2017; it was signed by the Justice Parties and Bluestone on October 18, 2017. (SUF
4 8; PTX6; PTX68 at 10/18/17 email)

29, The Settlement Agreement is governed by Delaware law. (PTX6 § 11)

30. The Settlement Agreement contained a mutual general claims release, whereby
Bluestone and the parties to the Prior Lawsuit agreed, among other things, to “release and
forever discharge the other . . . from any and all past, present and future claims.” It further was
“expressly acknowledged and agreed by each of the Parties that the Released Claims specifically
include any and all possible claims, defenses or assertions on any legal or equitable basis
whatsoever (including but not limited to lack or failure of consideration, misrepresentation,
fraud, mistake, etc.) that their settlement, this Settlement Agreement, the Settlement Documents

[defined to include the CSA and Guarantee], and/or the dismissal of the [Prior Lawsuit] is invalid

or subject to challenge or rescission.” (SUF fff 10-11; PTX6 § 2)

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 9 of 63 PagelD #: 3300

31. Xcoal insisted on such protection, and would not have agreed to the settlement in
its absence, in light of the Justice Parties’ assertion of what Xcoal viewed as groundless fraud
claims and exaggerated damage claims in prior coal sale contract lawsuits, (Thrasher Tr. 205~
07)

V. Coal Supply Agreement (“CSA”)

A. General overview and basic provisions

32. The parties to the CSA — Xcoal and Bluestone ~ are both sophisticated parties,
who (and/or their affiliated entities) have long engaged in extensive business transactions,
including by executing prior contracts with one another (and/or with affiliated entities). These
parties (and/or their affiliated entities) had also engaged in multiple litigations with one another
(and/or with affiliated entities), even before the Prior Lawsuit. (See, e.g., PTX6 at 2 (referring to
2012 Lawsuit”))

33.  Xcoal delivered a draft of the CSA to Bluestone. (Thrasher Tr. 219-20) It was
returned signed and unchanged by Bluestone on October 18, 2017. Ud. 423-24; PTX68 at
10/18/17 email)

34. The CSA is dated October 19, 2017 and provides for the sale of a specified
quantity (720,000 net tons) and quality of metallurgical grade coal (the “Coal”) by Bluestone to
Xceoal. (SUF { 13; PTX4 §§ 2.1-3.2)

35. Article 1 of the CSA provides that “[t]he term of this Agreement shall be 24
months, beginning on October 1, 2017.” (SUF { 14; PTX4 § 1)

36. The CSA is subject to a written Amendment “to change the commencement date
of its term from October 1, 2017 to November 1, 2017 and also to change the commencement of

the initial monthly shipments thereunder from October 2017 to November 2017, with all other

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 10 of 63 PagelD #: 3301

terms and conditions of the Agreement remaining unchanged.” (SUF { 15; PTX5)

37. Pursuant to Article 3.1 and 3.2, as amended, Bluestone agreed to sell and deliver
to Xcoal 720,000 net tons of “Coal,” as defined by Exhibit A to the CSA, beginning November
1, 2017. (SUF 7 16; PTX4 §§ 3.1-3.2; PTX5)

38, Pursuant to Exhibit A to the CSA, “all Coal shall be freshly mined.” (PTX4 Ex.
A)

39. Pursuant to Article 3.4: “To the extent reasonably possible, Seller shall store Coal
which is the subject of this Agreement in segregated stockpiles at the mine, processing facility
and Delivery Point.” (PTX4 § 3.4)

40. Also pursuant to Article 3.4: “Buyer or its representatives shall have the right, .. .
to make visits to the [Bishop facility] mine, processing facility and Delivery Point . . . in order to
observe the mining, stockpiling and loading of Coal for delivery, to obtain representative
samples of such Coal, and to otherwise protect its interests.” (PTX4 § 3.4)

41. | The CSA provides an express right to suspend coal shipments thereunder only to
Buyer (i.e., Xcoal) and not Seller (i.e., Bluestone). (PTX4 § 4.3)

42. Article 10.4 of the CSA provides: “Neither Party shall be liable under this
Agreement for consequential, incidental, punitive, exemplary or indirect damages, lost profits, or
business interruption damages, whether by statute, in tort or in contract, under any indemnity
provision or otherwise.” (PTX4 § 10.4)

43. Article 17 of the CSA provides that “the provisions of the Uniform Commercial

Code as adopted in Delaware (the ‘UCC’) shall govern” the CSA. (PTX4 § 17)

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 11 of 63 PagelD #: 3302

B. Amounts to be supplied by Bluestone

44, Pursuant to Article 3.1 and 3.2, as amended, Bluestone was to supply Xcoal with
720,000 net tons of “Coal,” as that term is defined by Exhibit A to the CSA, beginning
November 1, 2017 and continuing through the 24-month term, “in equal consecutive monthly
shipments of approximately 30,000 net tons, unless the Parties otherwise agree, in writing.”
(SUF § 16; PTX4 §§ 3.1-3.2; PTXS)

Cc. Quality of coal to be provided by Bluestone

45. The parties had in the past experienced disputes over the quality of coal supplied
by the Justice Parties to Xcoal, which Xcoal sought to address by insisting on certain quality-
related provisions in the CSA. (Thrasher Tr. 187-88)

46. The parties agreed that all coal to be supplied under the CSA would be mid-
volatile coking coal (“Mid-Vol Coal”) mined from the Bishop, West Virginia mine #02111.
(SUF 20; PTX4 § 3.1 and Ex. A) The specific quality specifications for the Mid-Vol Coal —
for example, the chemical specifications requirement (insisted upon by Xcoal) for Ash (Dry) of a
guaranteed level of 8.00% and a reject level of greater than 9.5% — are set forth in Exhibit A to
the CSA. (Thrasher Tr. 153-55; PTX4 Ex. A)

47. Article 5.2(a) of the CSA provides:

The Coal shall be sampled and analyzed by SGS’s Beckley, West
Virginia laboratory (“SGS”) by certified, bias tested mechanical
sampling system, upon loading, in accordance with the applicable
standards of the American Society for Testing and Materials
(“ASTM”). The costs required for the determination of the quality
of Coal shall be borne by [Xcoal].

(SUF ¥ 23; PTX4 § 5.2(a))

48. Article 5.3 states: “[E]ach party shall have the right to observe, at its own

expense, the sampling of the Coal.” (SUF § 24; PTX4 § 5.3)

10

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 12 of 63 PagelD #: 3303

49, Article 5.5 provides that “SGS’s samples of Coal representing each Shipment, and
the analysis thereof, shall be used to determine rejection rights.” (SUF {[ 25; PTX4 § 5.5)

50. Article 5.5 also provides that SGS’s sample shall be divided into three splits. One
is analyzed by SGS. Another is for Buyer. The third is used for an independent referee analysis,
if timely requested by Buyer or Seller. (SUF { 25; PTX4 § 5.5)

51, Article 5.6 provides, in part, that, when necessary, “SGS shall submit the retained
sample to [the referee] independent laboratory agreed to by the Parties .. . for an independent
analysis.” (SUF J 26; PTX4 § 5.6)

52, Under CSA Article 5.6, either the SGS analysis or the referee analysis will
control, depending on the reproducibility results. (SUF { 26; PTX4 § 5.6)

D. Pricing and payment terms

53. A major component of the consideration to Xcoal for settling the Prior Lawsuit
and entering into the CSA was the opportunity it provided for Xcoal to recover some of the
damages it believed it had suffered from the Justice Parties’ alleged noncompliance with prior
agreements. (Thrasher Tr. 139, 142-43, 230-31) Xcoal negotiated for a discount from the
market price on the coal it would purchase from Bluestone pursuant to the CSA (“Buyer’s
Discount”). The Buyer’s Discount was agreed to be $9.88 per net metric ton of coal purchased
by Xcoal from Bluestone. (SUF { 17; PTX4 § 6) In this way, every ton of coal Xcoal purchased
from Bluestone with pricing based on the Buyer’s Discount would yield an additional $9.88/ton
profit to Xcoal, compensating Xcoal for what it viewed as the Justice Parties’ previous breaches.
(Thrasher Tr. 230-31)

54, Specifically, Article 6 of the CSA sets the final price for the Coal as follows:

The Price for coal supplied hereunder shall be based on the Platts’
U.S. East Coast Index for Low Volatile Coal (“the Index”), and

11

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 13 of 63 PagelD #: 3304

shall be in effect throughout the Term. ... The final price shall be
calculated as provided below using the average of the Index in the
calendar month in which the applicable rail permit for each
Shipment is originally scheduled (“Index Average”). ...

Price = Index Average (reported on a metric ton basis) multiplied
by 1.01, divided by 1.1023 (to convert to net tons), minus $9.88
per net ton (the “Buyer’s Discount”), and minus Norfolk Southern
rail freight, vessel loading fees, and fuel surcharges, if applicable,
fixed for the Term at $27.00 per ton, and subject to price
adjustments for quality variances in accordance with Exhibit A

hereto.
(SUF 4 17; PTX4 § 6)
55. Pursuant to Article 7, “[u]pon receipt of [Bluestone’s] invoice based on estimated

rail weights of 100 metric tons per railcar, and a Certificate of Analysis from SGS . . ., within 1
business day [Xcoal] shall pay to [Bluestone] 75% of the Provisional Price,” with the balance to
be paid “within 5 business days of the Parties’ receipt of final weights from Norfolk Southern
upon vessel loading.” Article 6 provides that the Provisional Price “be ascertained using the
average of the Index over the 20 business days preceding the beginning of load of a shipment by
[Bluestone].” (SUF ¥ 19; PTX4 §§ 6 and 7)

56. Since the final price is based on “the average of the Index in the [entire] calendar
month,” it cannot be due earlier than the month after shipment. (Thrasher Tr. 178-79; PTX4 § 6)
In addition, the price “true-up” is to occur within 15 days after the final price is ascertained.
(PTX4 § 6)

57. Pursuant to Article 10.2(b), upon the occurrence of an Event of Default, the non-
defaulting party is entitled (among other things) to “withhold any payment due to the Defaulting

Party until such Event of Default is cured.” (PTX4 § 10.2(b))

12

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 14 of 63 PagelD #: 3305

E. Timing of deliveries

58. The CSA required Coal shipments for 24 months, “in equal consecutive monthly
shipments of approximately 30,000 net tons, unless the Parties otherwise agree, in writing.”
(SUF ¥ 16; PTX4 § 3.2)

59, With respect to the scheduling of coal deliveries, Article 3.5 of the CSA provides
that “[Xcoal] shall advise [Bluestone] on or before the 20th day of the month preceding
scheduled Shipments of the loading dates, the delivery schedule and the quantity of Coal” to be
delivered, and “[Xcoal] shall designate to [Bluestone] the scheduling, routing and method of
Shipments of Coal purchased” under the CSA. Further, Bluestone was to cause the Coal “to be
properly loaded into railcars for delivery to [Xcoal] . . . provided that [Xcoal] has provided
[Bluestone] with applicable loading instructions no less than 24 hours prior to the arrival” of the
railcars. “The delivery schedule shall be binding on both Parties and may only be changed by a
written agreement between the parties. Time is of the essence in complying with such delivery
schedule.” (SUF ¥ 20; PTX4 § 3.5)

F. Arranging deliveries of coal from Bluestone at
Bishop to Xcoal for loading onto vessel for export

60. Pursuant to Article 2.2, “the Coal shall be delivered, and title and risk of loss
thereof shall pass from [Bluestone] to [Xcoal], free on board (‘F.O.B.’) after the Shipment has
been properly loaded into railcars at the [Bishop mine loadout].” (PTX4 § 2.2)

61. Consistent with risk of title not passing until the Coal is loaded into the railcars,
Bluestone is responsible to load the Coal into empty railcars at the Bishop loadout, pursuant to
Article 3.5: “[Bluestone] shall cause Coal sold hereunder to be properly loaded into railcars for
delivery to [Xcoal] in accordance with the Transportation Provisions of the applicable rail

contract of [Xcoal] with [Norfolk Southern].” (PTX4 § 3.5)

13

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 15 of 63 PagelD #: 3306

62. The CSA does not expressly address which party, Xcoal or Bluestone, is
responsible for arranging for empty railcars to be brought to Bishop to permit Bluestone to load
coal for delivery to Xcoal. The terms pertinent to this aspect of the parties’ dispute demonstrate
that the contract is ambiguous on this point. For reasons to be explained throughout this Opinion
— including the most reasonable interpretation of the contractual provision, the parties’ course of
performance, and industry practice — the Court finds that Bluestone was responsible for
arranging for empty railcars to be brought to Bishop. Bluestone’s failure to perform this
obligation is a material breach of the CSA.

G. Force majeure

63. Xcoal felt that the Justice Parties had abused force majeure provisions in the
parties’ prior coal supply agreements. (Thrasher Tr. 220-22) Accordingly, Xcoal insisted that
the new CSA contain new protections relating to declarations of a force majeure event. (/d.)

64. The CSA provides that “[n]o failure or delay by either Party to perform its
obligations hereunder, wholly or in part, shall be deemed a breach of this Agreement, if such
failure or delay has arisen through . . . [Force Majeure]; provided, however, that the procedures
under Section 9.3 have to be complied with.” (SUF { 27; PTX4 § 9.1)

65. Article 9.2 defines “Force Majeure” as:

... any event or events which are beyond the reasonable control of
the Party affected thereby, in which it or its affiliates, and any of
its or their respective employees, officers, directors, agents or
contractors is not negligent, and shall include, but not be limited
to: acts of God, acts of public enemies, acts of terrorism,
insurrections, strikes, lockouts, fires, wars, explosions, floods,
interruptions or delays in transportation due to breakdown or
adverse weather (including fog), perils of the seas ... and any
other event or events whether or not of a similar nature which are

beyond the control of the Party affected thereby, in which it is not
negligent in any way.

14

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 16 of 63 PagelD #: 3307

(SUF 4 29; PTX4 § 9.2)

66. Article 9.3 requires:

If a Force Majeure occurs, the Affected Party shall immediately
advise the other Party of the such Force Majeure, to be promptly
confirmed by a written notice describing the situation in detail.
Such written notice shall be accompanied by detailed evidence
from an independent third party as to the occurrence of the Force
Majeure and the expected duration thereof.

(SUF { 28; PTX4 § 9.3)

VI. The Guarantee

67. SCC and Governor Justice executed the Guarantee, for “value received, and in
consideration of, and in order to induce” Xcoal and Thrasher to enter into the Mutual Release
and CSA. (SUF 4 31; PT-X2)

68. By the Guarantee, SCC and Governor Justice (i) guaranteed the “full and prompt
payment and performance of all obligations” of Bluestone under the CSA, subject to a $10
million cap, (ii) agreed to indemnify Xcoal against losses sustained and expenses incurred in
enforcing its rights and remedies under the CSA or Guarantee, and (iii) “expressly waive|d] all
defenses which might constitute a legal or equitable discharge of a surety or guarantor, and
agree[d] that [the Guarantee] shall be valid and unconditionally binding upon Guarantors . . . .”
(PTX2)

69. Article 10.3 of the CSA provides:

If [Bluestone] is the cause of an Event of Default . . . in addition to
other damages available at law, [Bluestone] and//for its
Guarantor, shall be liable to [Xcoal] for damages equal to the
number of tons of coal remaining to be delivered under this

Agreement, multiplied by the Buyers’ Discount.

(PTX4 § 10.3) (emphasis added)

15

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 17 of 63 PagelD #: 3308

VII. Bluestone Repeatedly, And Almost Immediately, Failed To Perform

70.  Asalready noted, Bluestone was obligated under the CSA to supply and sell to
Xcoal 30,000 tons of Coal per month for 24 months, which is equal to 720,000 tons. (SUF { 16;
PTX4 §§ 3.1-3.2)

71, In actuality, during the period November 2017 through May 31, 2018, Bluestone
supplied and Xcoal accepted only 23,701.60 tons of Coal, with three trains being supplied and
accepted in November 2017 and one train being supplied and accepted in May 2018. (SUF 30)

72. The instant lawsuit was filed by Xcoal on May 31, 2018 and no Coal has been
supplied to Xcoal by Bluestone since that time. (PTX391; PTX403)

73. Thus, Bluestone ultimately supplied Xcoal with just 23,701.60 tons of the
720,000 tons contemplated by the CSA. Therefore, Xcoal obtained 696,298.40 fewer tons than it
had a contractual right to purchase from Bluestone at a price incorporating the Buyer’s Discount.

A. October and November 2017

74, In anticipation that the contemplated CSA would go into effect starting in
October, Xcoal on September 19, 2017 advised Bluestone of load dates for October. Mr. Justice
responded that Bluestone “will be ready.” (P'TX30)

75. Inthe early stages of the CSA, Xcoal advised Bluestone of its selected loading
dates by means of a form email which included the language “please confirm receipt and
acceptance of this schedule.” (PTX30) Xcoal included that language to have Bluestone
acknowledge receipt of the notification and to confirm it would be ready to load. (Thrasher Tr.

186-87) This language did not modify the parties’ respective obligations under the CSA.

16

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 18 of 63 PagelD #: 3309

76. Bluestone could not load because Norfolk Southern (“NS”) was unwilling to
permit trains “until the mine has the means to load under their own power.” (Thrasher Tr. 146-
47; PTX62)

77. Mark Hamilton, NS’s Assistant Vice President of Unit Train Services, assisted
Bluestone in obtaining the leased locomotive. (Hamilton Tr. 943-44, 951-54)

78. Hamilton explained that Xcoal had nothing to do with NS requiring Bluestone to
lease a locomotive. (Hamilton Tr. 951, 957)

79. On October 26, 2017, one day prior to Xcoal delivering the executed CSA to
Bluestone, Xcoal received notice from NS that Bishop “had completed their obligations [to NS]
and ate now able to load trains.” (Thrasher Tr. 424-25; PTX68; PTX71)

80. Also on October 26, Xcoal advised Bluestone of load dates of November 1, 3, 5,
7, and 9. (Thrasher Tr. 349; PTX67; PTX 71)

81. Loading 30,000 tons of coal over a nine-day period is reasonable and readily
achievable; other coal operators load under similar schedules in the normal course. (Payne Tr.
688, 693-94; Hamilton Tr. 954; PTX398 at 3, 22 and 26; PTX400 at 1-6)

82. The flood load conveyor system and mechanical sampling system at the Bishop
facility, when operational, would have the capability of loading a train in less than 4 hours and of
loading a 110-car train rather than a 65-car train, which was the physical limit using Bluestone’s
front end loader at the vicinity of the stackers. (Thrasher Tr. 161-62; Taylor Tr. 507-09; PTX398
at 7)

83. On October 27, Bluestone represented it was prepared to load five trains “now”

and another five trains later in November. (Thrasher Tr. 349-50; PTX71)

17

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 19 of 63 PagelD #: 3310

84. In response, Xcoal stated it would plan for Bluestone to load on November 1, 3, 5,
7, and 9, and that Xcoal would “have a vessel and permits submitted to NS on Monday October
30.” (PTX71)

85. On October 30, Xcoal provided Bluestone with permits for loadings on November
1,3,5, 7, and 9. (PTX82)

86. Prior to receiving the permits, Bluestone completed loading a train for Xcoal on
October 29, 2017. (PTX81)

87,  Atthe time of this October 29 loading, Defendants had not yet returned to Xcoal
an executed copy of the Amendment to the CSA with the revised start date of November 1, 2017.
(SUF 4 34; Thrasher Tr. 425-26; PTX5; PTX103) Nevertheless, as an accommodation and an
attempt to cooperate with Bluestone and obtain coal under the CSA, Xcoal was willing to treat
this loading as an early November loading being made under the CSA. (Thrasher Tr. 323-25)

88. Based on on-site testing results provided by SGS — which found that the coal
loaded by Bluestone on October 29 did not comply with the quality requirements of the CSA and
its Exhibit A — Xcoal on October 30 exercised its right under Article 4.2 of the CSA to reject the
loading as non-compliant. (PTX81)

89. Although Xcoal had reiterated its rejection of the non-compliant train on
November 2, Bluestone did not arrange for the rejected train to be pulled from the loadout until
November 7, when Bluestone informed NS that “{w]e are con signing [sic] the Bishop cars . . . to
INTEGRITY effective immediately.” (PTX95; PTX108)

90. As the rejected train blocked the loadout, Bluestone missed the scheduled
November 3, 5, and 7 load dates as well as the subsequent November 9 load date. (Thrasher Tr.

356; PTX115)

18

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 20 of 63 PagelD #: 3311

91, Asaresult of Bluestone’s failure to load any specification-compliant trains on the
November 1, 3, 5, 7, and 9 load dates, Xcoal on November 10 made a “demand for adequate
assurances of contract performance by Bluestone,” to which Bluestone never supplied any
factual support of its capability to produce the required 30,000 tons/month coal loading.
(PTX115; PTX127; PTX151)

92.  Xcoal, as a further accommodation and to make “every effort to work with
Bluestone,” accepted load dates proposed by Bluestone of November 15, 17, 20, 22, and 27,
despite reports from the field of “very little coal available for shipment to Xcoal.” (PTX115)

93. On November 11, Bluestone completed loading its first November train for
Xcoal. (PTX403; see also PTX118)

94. On November 14, Xcoal made the provisional payment for the November 11
loading in the amount of $616,044.00, as agreed upon by the parties. (PTX403; see also
PTX121)

95. On November 18, Bluestone completed loading a 65-railcar train for Xcoal.
(PTX403; see also PTX139)

96. On November 21, Xcoal made the provisional payment for the November 18,
2017 loading in the amount of $626,232.75, as agreed upon by the parties. (PTX403; see also
PTX139)

97. On November 28, Bluestone completed loading a 65-railcar train for Xcoal.
(PTX403; see also PTX155)

98. On December 1, Xcoal made the provisional payment for the November 28
loading in the amount of $635,563.50, as agreed upon by the parties. (PTX403; see also

PTX158)

19

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 21 of 63 PagelD #: 3312

99, On December 15, Xcoal made a true-up payment of $258,743.66 for the
November 2017 loadings, as agreed upon by the parties. (PTX403; see also PTX188)

100. Xcoal accepted delivery of all coal that Bluestone loaded for it under the CSA
during the month of November, which totaled 17,829.60 tons for the three loadings. (PTX403;
see also Thrasher Tr. 366-67)

B. December 2017 and January 2018

101. On October 27, 2017, Xcoal advised Bluestone of December load dates of
December 4, 6, 8, 10, and 12. (PTX138)

102. Bluestone notified Xcoal on December 2 that Bluestone would “be loading split
trains on the next several permits,” with some coal for Xcoal and some for Integrity. (PTX164)

103, On December 4, Xcoal expressly rejected Biuestone’s proposal to load a “split
train,” pointing out to Bluestone that “the CSA certainly does not permit Bluestone to
unilaterally split trains which have been permitted by Xcoal, between Xcoal and another
customer of Bluestone.” (PTX164; see also Thrasher Tr. 223-25, 248; PTX4 § 8.1(d) (CSA
provision requiring that Bluestone “not enter into any agreements that would interfere with the
due and timely performance of all its obligations under” CSA)) Xcoal added that “[s]uch action
will seriously disrupt Xcoal’s planned logistics for this coal and add substantial costs, which will
be for Bluestone’s account under Article 3.6 of the CSA.” (PTX164)

104. Over Xcoal’s objections, Bluestone nevertheless loaded a split train using an NS
rail permit provided by Xcoal. (PTX403; see also Thrasher Tr. 201)

105. After learning that Bluestone had loaded 30 cars, 10 of which were loaded prior to
SGS’s arrival to do sample testing, Xcoal rejected the split loading. (Thrasher Tr. 201, 269; see

also PTX178 (“The splitting of Xcoal’s 65 car train in no way benefits Xcoal, as you have

20

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 22 of 63 PagelD #: 3313

suggested in prior emails — it only results in disruption of [Xcoal’s] logistics, additional costs and
ultimately, adverse effects on service to [Xcoal’s] customers.”’))

106. On December 11, Bluestone declared it had “suspend[ed] any and all further
shipments” under the CSA because (i) Xcoal did not accept and pay for the split loading and
(ii) Xcoal had not yet issued the true-up payment for the November loadings. (Justice Tr. 841;
PTX186)

107. However, the earliest possible due date for a true-up payment is the 15th day of
the month following delivery; the true-up payment for the November loadings was timely made
by Xcoal on December 15. (Thrasher Tr. 178-79, 247-48; PTX188; see also PTX4 § 6 (“The
final price shall be calculated . . . using the average of the Index in the calendar month... .
True-up shall occur within 15 days after the final price is ascertained.”))

108. Also on December 15, Xcoal notified Bluestone that it “has no right to suspend its
performance,” and “Xcoal expects Bluestone to strictly comply with its obligations under the
contract.” (PTX186)

109. Meanwhile, on December 4, 2017, Xcoal had advised Bluestone of January load
dates of January 8, 10, 12, 14, and 16. (PTX165) On December 12, Bluestone confirmed that it
would load on these January dates (PTX183), despite having purportedly suspended performance
a day earlier (PTX186),

110. On December 29, Xcoal sent the January loading permits to Bluestone. (PTX196)

111. Bluestone, however, was not ready to load. According to Steven Sarver,
Bluestone’s Senior Vice President for coal sales, the locomotive at Bishop had failed as of

December 17 (with the exception of a two-day period beginning on December 30) and was not

21

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 23 of 63 PagelD #: 3314

replaced until January 10. As of January 8, 2018, Sarver was in direct contact with NS about
Bluestone having “no empties and no engine.” (Sarver Tr. 987; PTX249; PTX253)

112. On January 10, 2018, after receiving notices of default due to Bluestone’s failure
to load any coal during the month, Mr. Justice responded as follows:

We requested cars from NSSR to \oad on 1/8. They still have not

been provided. If the rail road won’t provide cars there is nothing

that we can do. The mine is ready to load when the cars arrive.

Please assist us in pushing the rail road to get these needed cars.
(PTX205) (emphasis added)

113. On January 11, and inconsistent with his request of the prior day that Xcoal
“assist” in obtaining cars, Mr. Justice for the first time asserted that Xcoal “has this
responsibility” to obtain empty railcars from NS. (PTX207) Several days later, on January 17,
Mr. Justice acknowledged that Xcoal “takes the position that it is Bluestone that is responsible to
provide the cars.” (PTX216)

C. February through April 2018

114. Xcoal advised Bluestone of five load dates for each of February, March, and April
of 2018, and forwarded NS permits for each of those dates. (PTX403; see also PTX210;
PTX224; PTX227; PTX237; PTX246; PTX251) Bluestone did not load any coal for Xcoal
during these months. (PTX391; PTX403)

115. Rather, on February 13, 2018, Mr. Justice stated Bluestone would “continue to
suspend shipments” under the CSA due to Xcoal’s exercise of its rights under Article 3.4 and 5.3
of the CSA (which rights, although express in the CSA, Bluestone disputed) to have Xcoal

representatives from Standard Labs on site at the Bishop facility to observe the mining,

stockpiling, and sampling of Coal pursuant to the CSA. (PTX234; PTX254 (reaffirming

22

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 24 of 63 PagelD #: 3315

“suspension” of CSA)) Xcoal responded by notifying Bluestone it “rejects Bluestone’s
attempted suspension of its performance as being totally without basis in the CSA.” (PTX234)

D. May 2018

116. On April 3, 2018, Mr. Justice proposed load dates of May 2, 5, 9, 14, and 20.
(PTX254)

117. Mr. Justice reiterated his proposed load dates of May 2, 5, 9, 14, and 20 on April
17. (PTX261) At this time Mr. Justice requested Xcoal to let Bluestone know if the load dates
are acceptable so that Bluestone can “have our May shipping plan put in place.” (Ud)

118. In yet a further accommodation to Bluestone and effort to obtain Coal under the
CSA, Xcoal accepted Bluestone’s suggested May load dates of May 2, 5, 9, 14, and 20 and
forwarded rail permits to Bluestone for each of those dates. (Thrasher Tr. 280-81; PTX260;
PTX262)

119. Bluestone failed to load any coal for Xcoal on the first three May loading dates of
its choosing of May 2, 5, and 9. In accordance with the CSA, Xcoal issued written notice with
respect to each of these missed loadings to Bluestone (with a copy to the Guarantors), advising
that Xcoal was giving “notice under Article 10.1(d) of the CSA that failure by Bluestone to
deliver these 65 cars of coal within seven (7) days . . . shall constitute an ‘Event of Default’ as
defined in Article 10.1(d) of the CSA.” (Thrasher Tr. 239-42 (explaining Xcoal practice of
regularly delivering default/cure notices to Bluestone and Guarantors); PTX405; see also
PTX264; PTX 266; PTX272)

120. On May 10, 2018, Bluestone completed its only loading for Xcoal in May,

supplying 63 cars of Coal to Xcoal. (Thrasher Tr. 282, 296; PTX301)

23

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 25 of 63 PagelD #: 3316

121. On May 16, Xcoal timely made the 75% provisional price payment required
under Article 7 of the CSA in the amount set forth in Bluestone’s corrected May 15 invoice.
(PTX305)

122. Bluestone failed to load on the final two scheduled May load dates of May 14 and
20. (PTX405; see also PTX299; PTX311)

123. On May 19, 2018 at 5:39 p.m. — the evening before the final scheduled May
loading — Bluestone declared force majeure due to “heavy rains,” which supposedly caused the
“shut down” of the “Bishop Impoundment.” (Thrasher Tr. 282-83; PTX308)

124. On May 20, Xcoal requested “the detailed independent third party evidence of the
occurrence of the alleged force majeure event and its expected duration as required by Section
9.3 of the [CSA].” (Thrasher Tr. 283-84; PTX4 § 9.3; PTX310)

125. As of May 23, Xcoal had not received a response to its May 20 request, and
therefore notified Bluestone that “its declaration of a force majeure event is not valid.”
(PTX313)

126. By letter dated May 29, Bluestone finally responded, attaching to its letter a copy
of Mine Safety Health Administration (“MSHA”) Citation 9070234, which is dated May 10,
2018, Bluestone described that document as “the violation issued by MSHA relating to the pool
level of the impoundment area,” adding: “Due to the continued heavy rains that have persisted
over the past week or so, and despite our best efforts to pump down the water level the
impoundment remains shut down due to the water level.” (Thrasher Tr. 285-87; PTX3 20)

127. Xcoal responded on May 31 that Bluestone’s May 29 letter was untimely and

included inadequate support under Section 9.3 of the CSA. Xcoal also reiterated its position that

24

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 26 of 63 PagelD #: 3317

Bluestone’s force majeure declaration was “without merit and remain{ed] invalid.” (PTX4 § 9.3,
PTX322)

128. As of May 31, 2018, Bluestone had loaded only approximately 5,872 net tons of
the 30,000 net tons it was required to supply Xcoal during the month of May. (Thrasher Tr. 267;
PTX391)

129. Asa result of these and other previous Events of Default under the CSA, on May
31, 2018 Xcoal formally notified Bluestone in writing (the “May 31 Notice”) that it was
exercising its rights both under Article 10.2(a) and applicable law to cancel the CSA effective
that day, “thereby ‘terminating, accelerating, and liquidating the Parties’ respective obligations’
thereunder and also under Article 10.2(b) and applicable law to withhold payment of the price
balance amount that otherwise under Article 7 of the CSA would or possibly would become due
in the future with respect to Bluestone’s” May 10 loading. (Thrasher Tr. 293-94; PTX323)

130. With respect to the remaining price balance for the May 10 loading in the amount
of $65,322.89, which otherwise would have become due in June, Xcoal withheld payment under
CSA Article 10.2(b) and applicable law. (Thrasher Tr. 293-94, 296-97; PTX403)

VU. Bluestone Failed To Put A Mechanical Sampling System Into Operation

131. Article 5.2 of the CSA provides: “The Coal shall be sampled and analyzed by
[SGS] by certified, bias tested mechanical sampling system, upon loading ....” (PTX4 § 5.2(a))
Although this provision does not mention Bluestone, it implicitly obligates Bluestone to
implement and operate a loading site mechanical sampler.

132. Before Xcoal executed the CSA, Bluestone’s Mr. Justice notified Jason
Popivchak, Xcoal’s Director of Logistics, that the system was “not in place yet at the mine.”

(Thrasher Tr. 304; PTX61)

25

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 27 of 63 PagelD #: 3318

133. Specifically, within one hour of Defendants having returned the signed CSA to
Xcoal, Mr. Justice forwarded an October 18 email to Xcoal stating “the permanent loadout
system is not in place yet at the mine. Currently the coal can be sampled by SGS using cartop
method which is ASTM compliant. As soon as the permanent sampling system is in place we
will adjust from this method.” (PTX61; PT X68)

134. In Article 8.1 of the CSA, Bluestone never represented or warranted that it had a
mechanical sampling system in place at the mine. (PTX4 § 8.1)

135. Thrasher was aware that there was not a functional mechanical sampling system
at the mine for the entire term of the CSA. (Thrasher Tr. 306)

136. However, Xcoal never agreed to change or waive the mechanical sampling system
requirement of the CSA. (Thrasher Tr. 189, 192)

137. Inan effort to cooperate with Defendants and to obtain the financial and
commercial benefits of the CSA until such time as Bluestone activated the mechanical sampling
system at the Bishop facility, Xcoal was willing to have SGS perform sampling by means of
flow sampling, which is more reliable than cartop sampling. (Thrasher Tr. 149-50, 156, 217;
PTX195}

138. Following Thrasher’s October 30, 2017 proposal of an alternative system at the
port (Thrasher Tr. 193-94; PTX80), the issue of the mechanical sampling system never arose
again in a single communication between the parties or in any of Xcoal’s many notices of
default. (See PTX1-417) Further, the mechanical sampling system is not mentioned in Xcoal’s

termination letter. (PTX323)

26

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 28 of 63 PagelD #: 3319

139. The specification compliance disputes between the parties could have been
avoided entirely if Bluestone had complied with the CSA by activating its mechanical sampling
system, at an estimated cost of $100,000. (PTX400 at 7)

140. Bluestone did not put a mechanical sampling system into operation until 2019.
(Justice Tr. 822-23)

141. Consequently, as noted above, it was impossible to sample the coal Bluestone
loaded onto trains for Xcoal by mechanical sampling, beginning with the October 29, 2017
loading. The October 29 train was, instead, sampled and tested by SGS via the flow sampling
method; that is, from the piles as the coal was loaded into the railcars. (Thrasher Tr. 149-50,
156, 217; PTX195)

142. SGS’s results indicated that the ash level of the loading was 9.90% dry, which
was in excess of the contractually-specified reject level of 9.5% dry. Accordingly, on October
30, Xcoal rejected the October 29 loading as non-compliant. (PTX4 Ex. A; PTX81)

143. Thereafter, the referee sample was delivered to SAI by SGS, in accordance with
Article 5.6 of the CSA and standard practice in the industry. (Thrasher Tr. 152-53, 255-56;
PTX4 § 5.6; PTX129; PTX133)

144. SAIT’s Certificate of Analysis shows it found the referee sample had a dry ash
level of 9.71%, which exceeded the reject specification of 9.5%. (Thrasher Tr. 159; PTX163)

145. Thereafter, Bluestone had the October coal retested 40 times by four different
labs, including the same lab that had tested it for Xcoal, and each of the labs returned composite
ash levels well below 9.5%. (PTX94)

146. Bluestone was ultimately forced to sell the coal it had loaded in October 2017 for

Xcoal to a third-party entity, Integrity Coal Sales, which had the same coal tested by the same

a7

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 29 of 63 PagelD #: 3320

lab as Xcoal and obtained ash content results well below 9.5%. (Justice Tr. 858-59; PTX109 at
4)
IX. _ Bluestone Failed To Store Coal For Delivery To Xcoal In Segregated Stockpiles

147. From November 2017 through May 2018, Rick Taylor — an independent
consultant for Xcoal — visited the Bishop facility regularly and prepared written narrative reports
(with photographs), which included estimated quantity inventories based upon his experience,
visual observations, and discussions with Bluestone representatives. Taylor attempted to
estimate the amount of load-ready coal available for delivery to Xcoal located in stockpiles at the
Bishop stacker/loadout area. (Taylor Tr. 439, 480-90; PTX406R; see also PTX333G-JJ)

148. Bluestone did not maintain inventory records of its quantities of coal generally, or
specifically the amount of load-ready coal for Xcoal, located at the stackers or at the surface
mine pits (Justice Tr. 893), despite the CSA Article 3.4 requirement to maintain segregated
stockpiles (PTX4 § 3.4).

149. During the entire November 2017 through May 2018 period, Taylor’s inventories
and related photographs demonstrate there never were more than 4,800 tons of such stockpiled
ready-for-delivery coal; often there were far fewer tons and sometimes there were none. (Taylor
Tr. 490; PTX406R; see also PTX333G-JJ)

150. Taylor’s reports of insufficient coal production were corroborated by the coal
production quantity information for the Bishop and Red Fox surface mines submitted at the time
by Bluestone or its affiliates in accordance with MSHA requirements. (Thrasher Tr. 170-72,
263-67; PTX392A-B) Bluestone’s statutorily-required reported production quantities for the last
quarter of 2017 and first two quarters of 2018 totaled less than half the 210,000 tons (i.e., 30,000

x 7 months) it was obligated under the CSA to load for Xcoal, even disregarding that significant

28

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 30 of 63 PagelD #: 3321

portions of that reported production was coal for Integrity or coal that otherwise did not satisfy
the CSA specifications. (PTX391; PTX392A-B)

X. No Evidence Was Presented At Trial To Support
Bluestone’s (Seemingly Abandoned) Fraud Claims

151. Inits answer and counterclaims filed in June 2018, Bluestone alleged that Xcoal
fraudulently entered into the CSA and never had any intent to perform. (D.L. 8)

152. In the operative version of the pretrial order, filed on July 9, 2020, Bluestone
continued to allege fraud. (D.I. 87 Ex. G)

153. Fraud allegations featured prominently in Defendants’ opening statement, during
which counsel told the Court the following:

Now, Xcoal has defaulted on its contractual obligations and, again,
to avoid its obligations, Xcoal has resorted to fraud and
manipulation.

Xcoal has repeatedly entered into agreements it had no intention of
honoring. It has done so with others, and it has done so on
multiple occasions now with the Justices.

.... [T]he evidence will show that from the outset, Xcoal had
absolutely no intention of honoring this contract. This was not
only another disregard for Bluestone’s precarious situation and its
intention to adhere to the contract, but it also was contrary to the
representations to the Court that it was entering into the settlement
agreement and contract in good faith.

(Tr. 36-37)

 

154. Yet, during the evidentiary portion of the trial, Defendants failed to present any
evidence of fraud.

155. When, during closing argument, the Court asked counsel whether Defendants’

 

fraud claim was still before the Court, counsel said only that the breach of contract claim was the

“nub” of its case. (Tr. 1011)

29
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 31 of 63 PagelD #: 3322

156. In their post-trial briefs and proposed findings of fact, Defendants say essentially
nothing about fraud.

157. The Court concludes that Defendants have abandoned their fraud counterclaims.

158. In any event, given the trial record, Defendants have also utterly failed to prove
their fraud claims.

159. Thrasher testified clearly and credibly that Xcoal intended at all times to perform
its obligations under the CSA, as the CSA was important to Xcoal and provided substantial
benefits — including in terms of a substantially-below-market price and the promised delivery of
specification-compliant mid-vol coal, which was in short supply and of great value in Xcoal’s
dealings with its customers. Performance by both Xcoal and Bluestone under the CSA would
have enabled Xcoal to recover a substantial amount of the damages it felt it had suffered due to
the Justice Parties’ wrongful conduct in connection with the settled Prior Lawsuit. (Thrasher Tr.
139, 142-43, 230-31}

160. Xcoal’s conduct, as detailed throughout these Findings of Fact, further
demonstrates Xcoal’s good faith in entering into the CSA and attempting to perform under it.
XI. Course Of Performance And Industry Practice

Further Support The Common Sense Conclusion That

Bluestone, Not Xcoal, Was Responsible For Obtaining Empty Railcars

161. As Thrasher explained, “Xcoal’s actions to get empty rail cars ends with the
permitting process. ... [O]nce Xcoal permits the trains, Norfolk Southern coordinates the
placement of those empty railcars with Bluestone.” (Thrasher Tr. 354) Xcoal does “not have the
right” to place a train on the Bishop siding, and whether a train may be placed on that siding is

“between Bluestone or the company that runs the Bishop siding and the railway.” (/d. 339)

30

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 32 of 63 PagelD #: 3323

Further, as a practical matter, Bluestone must coordinate with NS as to which customer it is
loading for and when it has coal and is ready to have empty trains arrive at its own facility. (/d.)

162. Mr. Justice repeatedly requested empty railcars. (PTX106; PTX202; PTX205)

He testified that Bluestone “e-mailed, called, begged, [and did] everything we can do, but yet the
railcars are still not being provided.” (Justice Tr. 831)

163. Bluestone’s Sarver testified that Bluestone had no “authority or the practical
ability to order railcars to be delivered to the Bishop operations in connection with the loading of
coal for Xcoal.” (Sarver Tr. 983) The Court did not find this testimony persuasive. In any
event, even if it were true that Bluestone lacked this authority and ability (matters which the
record does not establish), the reality would remain that, under the CSA, Bluestone is obligated
to arrange for NS to send the empty railcars to the Bishop loadout.

164. Bluestone’s Sarver and Mr. Justice testified that Xcoal was responsible for
obtaining empty railcars to be delivered by NS to the Bishop loadout. (Justice Tr. 807-08; Sarver
Tr. 983-85) This testimony was unpersuasive.

165. Neither Mr. Justice nor Sarver presented any documentary support for their
contention.

166. Based on the trial record, the first occasion on which anyone associated with
Defendants informed Xcoal that Defendants purportedly believed obtaining the empty railcars
was Xcoal’s responsibility is a January 2018 email from Mr. Justice to Thrasher. (PTX207)

This communication post-dates months of conduct (set out above) by which Bluestone acted as if
it understood it was Bluestone’s obligation to order the empties. It also post-dates Bluestone’s
suspension of performance on grounds having nothing to do with the delivery of empties.

(Thrasher Tr. 430; PTX186)

31

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 33 of 63 PagelD #: 3324

167. In January 2018, Mr. Justice notified Thrasher that in his view ““Xcoal is solely
responsible for all aspects of rail transportation of the Coal under the Agreement.” (PTX209)
Mr, Justice stated to Thrasher:

You and I both know how this works. XC has the freight contract

with NSRR not Bluestone. So XC is paying the freight,

contracting with NS to provide cars to Bluestone. NS would not

bring cars to a mine without payment, credit, and a contract for rail

service in place. None of which Bluestone has on the XC

shipments.
(PTX216) Mr. Justice acknowledged that Xcoal “takes the position that it is Bluestone that is
responsible to provide the cars.” (/d.)

168. Jason Popivchak, Xcoal’s Director of Logistics during the relevant period, had
worked at Norfolk Southern for 15 years prior to joining Xcoal. (Popivchak Tr. 741-43)

169. Rick Taylor, Xcoal’s independent consultant, testified to his understanding that
Popivchak was responsible for ordering the railcars from Norfolk Southern to travel to Bishop
for loading, an understanding based on “what [Popivchak] told” him. (Taylor Tr. 569, 605)

170. Third-party witness Mark Hamilton, who was an NS employee for 39 years and
its Assistant Vice President of Unit Train Services when the Xcoal and Bluestone executed the
CSA, testified credibly that it is “the producer’s responsibility to order the empties when they
were ready for them.” (Hamilton Tr. 942-46)

171. Hamilton also carefully explained why NS will not take directions or instructions
from the buyer, such as Xcoal:

Well, they [i.e., the buyer] may not know the situation at the
producer’s site.... [I]fthey want to load 65 cars, then they [i.¢.,
the producer] need to have 65 cars of coal available. If they don’t
have that much tonnage, then we may not send the empties there.
But it’s always been between the producer and the railroad to

arrange for the empties. Now, the buyer would get the permits
and schedule the vessels, but from that point on, between the buyer

32

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 34 of 63 PagelD #: 3325

and the producer, they have to agree upon a time that they will load
those. And then when they’re ready, they need to let — they [i.c.,
the producer] have to let the railroad know ....

(Hamilton Tr. 946) (emphasis added)

172. Additionally, as Hamilton continued, only the producer (i.c., Bluestone) can

notify NS who it is loading for, as only the producer knows
if they have coal and what supplier that coal should be going to,
depending upon quality, depending upon various things, how much
coal they have, how many cars they have to load, but if you have
multiple people buying coal from a producer, then the producer
must determine who is getting what coal and when to bring
empties.

(Hamilton Tr. 945)

173. The railcars are the railroad’s assets, and are “very important” to it, so NS wants
to minimize the chance that they sit empty at a producer’s site. (Hamilton Tr. 945, 970) The
producer, not the buyer, possesses the information most likely to reduce the risk of the railroad’s
assets being wasted in this manner.

174. Hamilton further confirmed that “[t]he producer has the responsibility to order the
trains” and “that’s just the way it’s always been handled. ... [E]very producer that [NS] has
orders their own trains. When they’re ready [to load], they tell us to bring it.” (Hamilton Tr.
964)

175. Hamilton also observed that Xcoal does not incur the cost of relocating empties
from an NS depot or other point of origin to the mine. (Hamilton Tr. 965)

176. At the outset of loadings under the CSA, Bluestone’s Sarver advised Xcoal’s

Popivchak, in clear and succinct terms: “Please submit the loading dates going forward to Alice

Ann and me as well. We do the scheduling.” (PTX73)

33

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 35 of 63 PagelD #: 3326

177.

By way of illustration, Sarver made at least the following railcar requests directly

to NS for Xcoal loadings, without copy to Xcoal:

(a)
(b)

(c)

(d)

(e)

)

(g)

(h)

(PTX417)

178.

October 25, 2017: “BISHOP. Need 65 empties for X Coal.”

November 2, 2017: “Xcoal is expecting us to load 65 cars at
Bishop tomorrow. Please provide ETA for these 65 empties.”

November 3, 2017: “[C]an you send the 65 empties to BISHOP
today. X Coal is expecting us to load them 65 cars today.”

November 8, 2017: “NS. Please confirm 65 empties to load for
BISHOP X COAL tomorrow.”

November 12, 2017: “We are ready to load another X Coal train at
BISHOP. Please confirm you can place 65 empties tomorrow PM
for loading.”

November 21, 2017: “I have not received any response to my
previous requests for 65 empties at BISHOP today to load X
COAL. Please confirm these empties.”

November 25, 2017: “Need 65 more empties at BISHOP on
Tuesday.”

November 29, 2017: “We request 65 cars for X COAL at BISHOP
ASAP ... on Friday/Saturday.”

In correspondence with Xcoal, Bluestone did not insist that arranging for empty

3 ih

cars was Xcoal’s responsibility; instead, Bluestone repeatedly asked for Xcoal’s “assistance” in

complying with what Bluestone seems to have understood was Bluestone’s own obligation. For

example:
(a)
(b)
(c)

“Please assist in getting empties... .” (PTX72)
“Any assistance you can lend would be helpful.” (PTX106)
“Any assistance you can provide regarding NS empties .. . greatly

appreciated. I have pushed NS for 3 days to provide empties.”
(PTX128)

34

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 36 of 63 PagelD #: 3327

(d) “Please help push NSSR to us the cars.” (PTX202)

(e) “Please assist us in pushing the rail road to get these needed cars.”
(PTX205)

179, Likewise, Sarver ordered railcars directly from NS when loading for Integrity,
inchiding on October 25 and November 29. (PTX417)

180. Trying to explain this evidence, Sarver testified NS employee Kristopher Sandlin
— who is recently deceased — supposedly told him “numerous times” that “it’s up to Xcoal to teil
us when they want the cars there.” (Sarver Tr. 985) The Court did not find this testimony
persuasive. It is not corroborated by any documentary evidence in the record. It is also directly
contradicted by the testimony of Hamilton, who was Sandlin’s boss. (Hamilton Tr. 944)

XIE. The Transportation Contract Does Not Give Xcoal The
Right Or Obligation To Supply Empty Railcars To Bluestone

181. Xcoal is a party to a Transportation Contract with NS. (PTX395 at NS0000127-
42)

182. The Transportation Contract is referenced in the CSA. (PTX4 § 3.5)

183. Even though Xcoal and Norfolk Southern executed the Transportation Contract in

January 2018, they specifically agreed to a retroactive effective date of November 1, 2017,

 

which corresponds exactly to the November 1, 2017 effective date of the CSA. (PTX5; PTX395

at NS0000127)

 

184. Article 3.5 of the CSA references “Buyer’s railcars.” (PTX4 § 3.5)

185. The CSA further implies that Xcoal, not Bluestone, was obligated to pay NS any
demurrage incurred before “rail cars have been placed at the mine.” (Justice Tr. 811-12; PTX4 §
3.6 (“[Bluestone] will reimburse [Xcoal] the amount of any demurrage . . . incurred by

[Xcoal] . . . after rail cars have been placed at the mine.”) (emphasis added))

35
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 37 of 63 PagelD #: 3328

186. Mr. Justice testified: “The person paying the rail provider is the person that is in
charge of running that show, and so that’s, that’s just how it works.” (Justice Tr. 830)

187. However, as NS’s Hamilton explained, the Transportation Contract did not make
Xcoal responsible for obtaining empty railcars at Bluestone’s loadout. According to Hamilton,
the purpose of the Transportation Contract, instead, “is to cover the movement from” the time
after the cars are loaded at Bishop through the time they reach the port (i.e., Lambert’s Point).
(Hamilton Tr. 949-50, 965 (“That agreement covers the loaded transportation of those cars. . . .
The transportation agreement doesn’t cover the ordering of empties. .. . [I]t governs the
movement of the trains after they’re loaded to Lamberts Point.”); see also Thrasher Tr. 329-32,
335)

188. Paragraph 13 of the Transportation Contract provides that Xcoal is to use NS’s
Coal Transportation Management System (“CTMS”) to schedule and permit shipments.
(PTX395 at NS0000131) Paragraph 19 of the Transportation Contract states: “NS shall issue the
necessary permits and supply or cause to be supplied the necessary cars” for loading. (/d at
NS0000133) These provisions neither explicitly nor implicitly make Xcoal responsible for
ordering the empty rail cars. (Hamilton Tr. 968-72) (further explaining that CTMS is used for
obtaining permits but not for coordination of sending empty railcars)
XI. The Siding Lease Agreement, To The Extent Relevant, Is Not Inconsistent

189. Although Bluestone had no contract with Norfolk Southern, a Bluestone affiliate,
Justice Energy Company, entered into a Siding Lease Agreement (“SLA”) with Norfolk
Southern Railway Company in August 2011. (Justice Tr. 809; PTX395 at NS0000169-77)

190. Pursuant to Paragraph 2(b) of the SLA, NS leased the land and track at the siding

to Defendants’ affiliate, Justice Energy Company. (Justice Tr. 824-25; PTX395 at NS0000169)

36

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 38 of 63 PagelD #: 3329

191. Hamilton testified that the SLA governs movement of empties at the mine facility
itself — not the movement of empties from NS to the mine facility. (Hamilton Tr. 947-48)

192. The SLA, to the extent it is even relevant, is not in any way inconsistent with the
Court’s findings that Bluestone, and not Xcoal, was responsible for obtaining the empty railcars
from NS.

XIV. Defendants Seemingly Abandoned Their Contention They
Suffered A Force Majeure Which, In Any Event, They Failed To Prove

193. Defendants seemingly abandoned at trial the force majeure declaration Bluestone
had made in May 2018.

194. Inany event, Xcoal’s liability expert witness, Hubert Payne, a former MSHA
employee in numerous capacities including as District Manager, established, among other things,
that: Bluestone’s May 19, 2018 assertion of force majeure based upon an alleged event of May
10, 2018 failed to comply with the three-day written notice provisions of the CSA; MSHA
citation 9070234 (the “Citation”), relied on by Bluestone in a May 29, 2018 letter to satisfy the
additional requirement of detailed evidence from an independent third party, was wrong as a
matter of fact and insufficient under the requirements of the CSA; the Citation did not prohibit
Bluestone from mining and loading coal for Kcoal under the CSA, did not restrict Bluestone’s
use of the Bishop loadout facility or preparation plant, and did not prevent Bluestone from
disposing of preparation plant waste on the Red Fox property; the Citation had nothing to do
with the force majeure event but, rather, was part of ongoing failures by Bluestone to properly
and timely implement the abandonment of the Bishop facility Impoundment, which were matters
under the control of Bluestone and with respect to which MSHA repeatedly determined it to be

acting negligently; and the Citation involved activity within the control of Bluestone and

37

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 39 of 63 PagelD #: 3330

concerning which it did not take reasonable steps to remedy the situation and remove the alleged
force majeure impediment. (Payne Tr. 651-52, 660-65; PTX382, PTX398, PTX400, PTX407)
XV. Bluestone Failed To Prove Any Breach By Xcoal Or Any Damages

195. Bluestone seeks by its counterclaims to recover its alleged lost profits. (D.1. 8)

196. Bluestone failed to prove any breach of contract by Xcoal or any basis to recover
any damages from Xcoal.

197. Bluestone’s damages expert, Aaron J. Heighton, calculated Bluestone’s lost
profits on the unperformed portion of the CSA. (PTX396) His calculations resulted in damages
of $41,913,505.04, exclusive of pre-judgment and post-judgment interest. (PTX396 Ex. V) The
Court rejects Heighton’s analysis because Bluestone failed to prove any breach by Xcoal and
based on the persuasive criticisms of Heighton’s analysis by Plaintiff's damages expert,
Raymond L. Burnmer. (PTX401)

198. Tt is also unclear how a pass-through entity like Bluestone could, as a matter of
law or fact, suffer lost profits.

XVI. Xcoal Has Proved Its Damages Pursuant To CSA’s Damages Provision

199, Defendants, who are sophisticated individuals and business entities represented at
all times by counsel of their choosing, expressly agreed in CSA Article 10.3 that, in the Event of
Default by Bluestone, “in addition to other damages available at law, Seller and[/Jor its
Guarantor, shall be liable to Buyer for damages equal to the number of tons of coal remaining to

be delivered under this Agreement, multiplied by the Buyer’s Discount.” (PTX4 § 10.3)

 

200. Article 6 of the CSA essentially provided Xcoal with a $9.88 per ton Buyer’s

Discount from market price. (Thrasher Tr. 227-31; PTX4 § 6)

 

38
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 40 of 63 PagelD #: 3331

201. Until the night before the third day of trial (that is, until September 14, 2020),
Defendants never raised any challenge to the enforceability of Article 10.3 of the CSA. (See DiI.
8; D.I. 87 Ex. G; DL. 139)

202. In accordance with the express language of Article 10.3 and the operative version
of the pretrial order (D.I. 87 Ex. L), Xcoal requested at trial an award against Bluestone under
the CSA, and against SCC and Governor Justice under the Guarantee, of damages in the amount
of the total number of tons of coal that were not supplied by Bluestone under the CSA (ie.,
696,298.40) multiplied by the Buyer’s Discount of $9.88 per ton, which results in a gross total of
$6,879,428.19, reduced by the payment of the price balance of $65,322.89 withheld by Xcoal
under CSA Article 10.2(b) with respect to the May 10, 2018 loading of coal, resulting in a net
amount of damages of $6,814,105.30, plus pre-judgment and post-judgment interest at applicable
rates. (Thrasher Tr. 300-01)

203. As further explained throughout this Opinion, including in the legal discussion to

follow, Xcoal has proven it is entitled to the full amount of its requested damages.

39

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 41 of 63 PagelD #: 3332

LEGAL STANDARDS

I. Breach Of Contract

Under Delaware law, the elements for a breach of contract claim are: “first, the existence
of the contract, whether express or implied; second, the breach of an obligation imposed by that
contract; and third, the resultant damage to the plaintiff.” VLIW Tech., L.L.C. v, Hewlett-
Packard Co., 840 A.2d 606, 612 (Del. 2003).
Il. Motion To Dismiss

Evaluating a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) requires
the Court to accept as true all material factual allegations of the complaint. See Spruill v. Gillis,
372 F.3d 218, 223 (3d Cir. 2004). “The issue is not whether a plaintiff will ultimately prevail but
whether the claimant is entitled to offer evidence to support the claims.” Jn re Burlington Coat
Factory Sec. Litig., 114 F.3d 1410, 1420 (3d Cir. 1997) (internal quotation marks omitted).

Thus, the Court may grant such a motion to dismiss only if, after “accepting all well-pleaded

 

3 Although Defendants also alleged a counterclaim for fraud (D.I. 8), continued to allege fraud in
the pretrial order (D.I. 87 Ex. G), and featured their fraud theories in their opening statement at
trial (Tr. 36-37), they failed to present any evidence of fraud during the trial. During closing
argument, when asked by the Court whether the fraud claim was still before the Court, counsel
responded that the breach of contract claim was the “nub” of their case. (Tr. 1011) Defendants
include essentially no discussion of alleged fraud in their post-trial submissions. (See D.L. 150,
157, 158) The Count concludes that Defendants abandoned their fraud claim. Even if they have
not, they have utterly failed to prove it. Accordingly, judgment will be entered for Plaintiff on
Defendants’ Counterclaim I.

 

Similarly, although Defendants included a force majeure defense in their answer (D.L. 8)
and in the pretrial order (D.L. 87 Ex. G), they did not ask a single question regarding force
majeure to their two live witnesses; they also declined to call their liability expert witness to
testify about this issue during trial. By contrast, Xcoal’s liability expert witness, Payne, credibly
debunked Bluestone’s force majeure theory. (Payne Tr. 651-52, 660-65; PTX382; PTX398;
PTX400; PTX407; FF J 194) Defendants barely mention force majeure in their post-trial
submissions. (See D.J. 150, 157, 158) In sum, Defendants have failed to meet their burden to
show that Bluestone suffered a force majeure event.

 

40
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 42 of 63 PagelD #: 3333

allegations in the complaint as true, and viewing them in the light most favorable to plaintiff,
plaintiff is not entitled to relief.” Maio v. Aetna, Inc., 221 F.3d 472, 481-82 (3d Cir. 2000)
(internal quotation marks omitted).

DISCUSSION

IL Plaintiff's Count I And Defendants’ Counterclaim I:
Defendant Bluestone, But Not Plaintiff Xcoal, Breached The CSA

Count I of Xcoal’s complaint alleges that Bluestone breached the Coal Supply
Agreement. In turn, Defendants’ Counterclaim I alleges that Xcoal breached the CSA. As
explained below, the Court concludes that Xcoal proved a breach of contract while Bluestone did

not.

A. Bluestone Breached The CSA By Failing To
Deliver The Requisite Amount Of Coal To Xcoal

Articles 3.1 and 3.2 of the CSA, as amended, provide that Bluestone was required to
supply Xcoal with 720,000 net tons of “Coal,” as defined by Exhibit A to the CSA, beginning on
November 1, 2017 and continuing through a 24-month term, “in equal consecutive monthly
shipments of approximately 30,000 net tons, unless the Parties otherwise agree, in writing.”
(SUF 16; PTX4 §§ 3.1-3.2; PTX5; FF 7 44) it follows that during the seven-month period
from November 1, 2017 through May 31, 2018, when Xcoal terminated the CSA, Bluestone was
required to supply Xcoal with approximately 210,000 net tons of coal. In reality, however,
during that seven-month period, Bluestone delivered and Xcoal accepted only 23,701.60 tons of
coal, with three trains delivered and accepted in November 2017 and one train delivered and
accepted in May 2018. (SUF 430; FF { 71) Hence, Bluestone breached the CSA by failing to

deliver the requisite amount of coal to Xcoal.

41

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 43 of 63 PagelD #: 3334

Bluestone contends that it has satisfied its contractual duty because its “obligation was
limited to the tender of delivery” and that it “had no obligation to load coal into the . . . trains
that never arrived.” (D.I. 150 at 16) Bluestone’s contention is unpersuasive. Pursuant to
Articles 2.1 and 2.2 of the CSA, Bluestone was required to “sell and deliver” the Coal, Coal
which “will be delivered . .. free on board (‘F.O.B.’) after the Shipment has been properly
loaded into railcars.” (PTX4 §§ 2.1-2.2) Article 3.5 provides that Bluestone was required to
“cause Coal sold hereunder to be properly loaded into railcars for delivery” to Xcoal. Ud. § 3.5)
Therefore, under the plain language of the CSA, Bluestone’s obligation was not limited to
“tender of delivery” by “stockpiling the coal at the mine pit.” (D.I. 150 at 17)

Further, as will be explained in detail, the Court finds that Bluestone, rather than Xcoal,
was responsible for providing the empty railcars into which the coal was to be loaded. (See
infra.) Thus, Bluestone’s failure to perform under the CSA cannot be excused by the
unavailability of empty railcars.

B. Xcoal Did Not Breach The CSA

Defendants’ breach of contract counterclaim is based on the proposition that “Xcoal
failed to accept and pay for” the requisite amount of coal as required by the CSA. (D.I. 150 at 6)
Defendants acknowledge that the underlying issue for assessing liability on their counterclaim is
whether “[t}he CSA required Xcoal to provide trains for Bluestone to load.” (/d. at 7) Because
the Court finds that the CSA required Bluestone, rather than Xcoal, to provide the empty railcars
(see infra.), Defendants’ breach of contract theory necessarily fails.

Xcoal’s unilateral termination of the CSA on May 31, 2018 did not constitute a breach,
because Xcoal acted in accordance with both the CSA and 6 Del. C. § 2-612(3). Article 10.2(a)

of the CSA provides that “upon the occurrence and during the continuance of an Event of

42

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 44 of 63 PagelD #: 3335

Default, the .. . ‘Non-Defaulting Party’ may, in its sole discretion: (a) terminate .. . the Parties’
respective obligations under this Agreement by establishing, and notifying the Defaulting Party
of a termination date.” (PTX4 § 10.2(a)) After Bluestone failed to deliver any coal from
December 2017 through April 2018, and missed four of the five scheduled and required May
2018 loadings, Xcoal notified Bluestone in writing that it was exercising its rights under both
Article 10.2(a) and applicable law to cancel the CSA. (Thrasher Tr. 267, 293-94; PTX323;
PTX391; FF ff 128-29) Xcoal’s termination of the CSA is consistent with Article 10.2(a), and
Defendants do not argue to the contrary in their post-trial submissions.

Xcoal’s termination of the CSA also comported with 6 Del. C. § 2-612(3), which governs
breach of installment contracts. The statute provides that “[w]henever non-conformity or default
with respect to one or more installments substantially impairs the value of the whole contract
there is a breach of the whole.” 6 Del. C. § 2-612(3). Under such circumstances, the non-
breaching party is entitled to cancel the contract. See Carey v. Estate of Myers, 2015 WL
4087056, at *20 (Del. Super. Ct. July 1, 2015) (“Material breach acts as a termination of the
contract going forward, abrogating any further obligations to perform by the non-breaching
party.”).

The determination of whether nonconformity in installments substantially impairs the
value of the whole contract is dependent on the cumulative effect of the defects in prior
installments. See U.C.C. § 2-612, cmt. 6. Xcoal has demonstrated that Bluestone’s continued
and repeated breaches substantially impaired of the value of the whole CSA. As Xcoal correctly
points out: “Xcoal only received 4 of the required 35 loadings during this time period fi.e., the

term of the CSA, November 2017 through May 31, 2018]. Bluestone’s cumulative failure to

43

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 45 of 63 PagelD #: 3336

supply coal under the CSA alone substantially impaired the CSA’s value to Xcoal, thereby
justifying its cancellation of the same.” (D.L. 148 at 7)

Defendants contend that “[o]nce Bluestone’s purported failure to load is removed from
the ‘mix’ of alleged breaches, the remainder falls well short of satisfying the substantial
impairment test.” (D.I. 157 at 10) This is tantamount to an admission that the failure to deliver
the requisite coal satisfies the substantial impairment test of 6 Del. C. § 2-612(3), as there is no
basis to “remove[]” this breach from the calculus. If there were any remaining doubt on this
point (and there is not), it is eliminated by Defendants’ acknowledgement that it is undisputed
that “the failure to exchange the full 30,000 tons of coal in November 2017 was a material
breach by one party or the other.” (D.L. 150 at 21 n.6) It was a material breach by Bluestone.

Accordingly, whether or not the Court were to find additional breaches, Bluestone’s
failure to deliver the required amount of Coal to Xcoal from November 2017 through May 31,
2018 substantially impaired the value of the CSA and constituted a breach of the whole
installment contract. Hence, Xcoal’s termination of the CSA was appropriate under Article
10.2(a) of the CSA as well as under 6 Del. C. § 2-612(3).

C, The Issue Of Providing Empty Railcars Drives The Outcome Of The Case

Defendants have essentially conceded that the issue of providing empty railcars “drives
the outcome of the case, for good or bad.” (Tr. 1015) They have repeatedly indicated that the
parties’ competing breach of contract claims turn on the same single issue: which party, Xcoal or
Bluestone, was responsible for delivery of the empty railcars. For example, Defendants state in
their post-trial briefs that “[t]he real issue for decision, therefore, is whether Xcoal was legally
obligated to provide trains before Bluestone incurred an obligation to load them.” (D.I. 150 at 7;

see also DJ. 157 at 3 (“Xcoal’s case rises and falls on whether Bluestone incurred an obligation

44

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 46 of 63 PagelD #: 3337

to load coal into trains that were never placed at the mine. This issue, in turn, depends on which
party was obligated to provide the trains.”)) Defendants’ counsel explicitly conceded during
closing arguments that “the core issue is, who had the obligation to have the trains there? And if
it was us, then I don’t think we can recover on our counterclaim. ... We would be in breach.”
(Tr. 1014)

The Court agrees with Defendants that determining which party was required to obtain
empty railcars from NS “‘is the critical issue in the case.” (D.1. 158 at 4) (emphasis added)
Crucially, however, the Court disagrees with Defendants as to the proper answer to the question.
Contrary to Defendants’ argument, the Court finds that Bluestone, rather than Xcoal, was
required to provide the empty railcars. (See infra.) Therefore, as Defendants have lost on the
“critical” issue that they expressly acknowledge (correctly) is dispositive of both sides’ breach of
contract claims, Defendants have also lost “the case.” Xcoal is entitled to judgment in its favor
and recovery of its full damages, regardless of whether the Court finds additional breaches
committed by Bluestone.‘

D. Xcoal Was Not Obligated To Provide Empty Railcars

To Be Loaded By Bluestone, So Xcoal’s “Failure” To
Do So Does Not Excuse Bluestone’s Non-performance
Contrary to Bluestone’s contention, the CSA does not unambiguously require Xcoal to

deliver empty railcars to Bluestone’s Bishop loadout facility. (See DI. 150 at 7) Article 2.1 of

the CSA provides that Bluestone shall “sell and deliver,” while Xcoal need only “purchase and

 

4 Accordingly, the Court will not reach conclusions on whether Xcoal has proven any of the
additional breaches it alleges, e.g., relating to the lack of mechanical sampler, the allegedly poor
quality of certain coal offered by Bluestone, and the purported lack of segregated and sufficient
stacks of Coal for Xcoal. The Court has made findings of fact relating to these alleged breaches.
Because a conclusion on these additional alleged breaches would not impact the Court’s
conclusions on liability or damages, it is unnecessary to address them any further.

45

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 47 of 63 PagelD #: 3338

take delivery.” (PTX4 § 2.1) Article 2.2 further provides that title to the coal only passes to
Xcoal “after the Shipment has been properly loaded into railcars.” (Ud. § 2.2) (emphasis added)
Article 3.5 states that it is Bluestone who “shall cause Coal sold hereunder to be properly loaded
into railcars for delivery” to Xcoal. (Id. § 3.5) (emphasis added) A reasonable person could
interpret these provisions of the CSA as requiring Bluestone, rather than Xcoal, to be responsible
for providing empty railcars. Although Article 3.5 also contains a reference to “Buyet’s railcar,”
neither that provision nor any other expressly requires (or even refers to) Xcoal (or “Buyer”)
ordering these railcars. (/d.) It is reasonable and convenient to refer to a railcar destined to be
loaded with Coal purchased by Xcoal as “Buyer’s railcar.”

The Transportation Contract between NS and Xcoal, which is incorporated in the CSA by
reference, also does not unambiguously obligate Xcoal to obtain empty railcars. Defendants
point to specific provisions of the Transportation Contract, contending that the “straightforward
language is susceptible to only one interpretation, namely, that Xcoal held a contractual right to
compel NS to place railcars at the mine for loading under the CSA.” (D.I. 150 at 10) The Court
is not persuaded. Paragraph 13 of the Transportation Contract provides that Xcoal is to use NS’s
Coal Transportation Management System (“CTMS”) to schedule and permit shipments.
(PTX395 at NS0000131) Paragraph 19 of the Transportation Contract requires NS to “issue the
necessary permits and supply or cause to be supplied the necessary cars” for loading. (/d. at
NS0000133) Neither provision expressly requires Xcoal to order empty railcars to be loaded at

Bluestone’s Bishop facility. Further, both Thrasher and Hamilton’ credibly testified that the

 

> Tn their post-trial submissions, Defendants continue to fight the Court’s decision to permit
Hamilton to testify. (See, e.g., D.I. 157 at 9) The Court overruled their objection at trial. (See
Tr. at 935-40; see also D.I. 159 at 2-4) Defendants identify no timely nor meritorious basis for
the Court to reconsider this decision. Moreover, the purported surprise to Defendants is muted
by the fact that Xcoal disclosed as long ago as August 22, 2019 — a full year before trial

46

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 48 of 63 PagelD #: 3339

Transportation Contract was to cover the movement from the time after the railcars were loaded
at Bishop through the time they reached the port. (Thrasher Tr. 329-32; Hamilton Tr, 949-50,
965; FF ¢ 187) Hamilton also explained that the Transportation Contract covered obtaining
permits but not the actual coordination of sending empty railcars. (Hamilton Tr. 950; FF { 187)
Therefore, again, and contrary to Bluestone’s contention, the Transportation Contract does not
unambiguously require Xcoal to obtain empty railcars. (See D.L 150 at 9)

As the four corners of the CSA and Transportation Contract do not unambiguously
obligate Xcoal to provide railcars for Bluestone to load, the Court agrees with Xcoal that the
CSA is ambiguous on this issue. (See D.I. 148 at 14 (“/7}t is certain that the language does not
unambiguously support Defendants’ contention.”)) Since the contract is ambiguous on the issue
of which party was responsible for empty railcars, the Court must consider extrinsic evidence to
resolve the ambiguity. See Salamone v. Gorman, 106 A.3d 354, 374 (Del. 2014); see also Eagle
Indus., Inc. v, DeVilbliss Health Care, Inc., 702 A.2d 1228, 1232 (Del. 1997) (“[W]hen there is
uncertainty in the meaning and application of contract language, the reviewing court must
consider the evidence offered in order to arrive at a proper interpretation of contractual terms.”).
“The best extrinsic evidence is what the parties actually did.” Senior Hous. Capital, LLC v. SHP
Senior Hous. Fund, LLC, 2013 WL 1955012, at *41 (Del. Ch. May 13, 2013).

The parties’ course of performance under the CSA supports the conclusion that
Bluestone, not Xcoal, was responsible for the empty railcars. As Thrasher explained, “Xcoal’s

actions to get empty rail cars end[]| with the permitting process.... [O]Jnce Xcoal permits the

 

eventually convened — that it might seek to call a “Designee from Norfolk Southern Railway” as
atrial witness. See D.I. 62 Ex. H)

47

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 49 of 63 PagelD #: 3340

trains, [NS] coordinates the placement of those empty railcars with Bluestone.” (Thrasher Tr.
354: see also FF { 161)

Although Bluestone’s Sarver testified that NS employee Kristopher Sandlin — who is
recently deceased — told him “numerous times” that “[i]t’s up to Xcoal to tell us when they want
the cars there” (Sarver Tr. 985), the Court was not persuaded by this testimony, which is not
corroborated by any documentary evidence. It is also directly contradicted by the testimony of
Hamilton, who was Sandlin’s boss. (See Hamilton Tr. 944) Sarver’s testimony is also
inconsistent with his own acts. At the outset of arranging the loadings under the CSA, Sarver
advised Xcoal’s Popivchak, in clear and succinct terms: “Please submit the loading dates going
forward to Alice Ann and me as well. We do the scheduling.” (PTX73) (emphasis added)
During the term of the CSA, Sarver made multiple railcar requests directly to NS for Xcoal
loadings, without copy to Xcoal.® (See, e.g., PTX417) Further, in correspondence with Xcoal,
instead of insisting that Xcoal arrange for empty railcars, Bluestone repeatedly asked for Xcoal’s
“assistance” in complying with what Bluestone seems to have understood was its own
responsibility.’ (See PTX72; PTX106; PTX128; PTX202; PTX205) It was not until January

2018 that Bluestone informed Xcoal it purportedly believed obtaining the empty railcars was

 

6 Although Defendants contend that events occurring on October 25, 2017 — after the original
October 19, 2017 effective date of the CSA but before its amended effective date of November 1,
2017 — may not be considered as part of the parties’ course of performance (see DI. 158 at 6
n.3), the Court finds this evidence relevant. The amendment to the CSA only changed the
effective date, “with all other terms and conditions of the Agreement remaining unchanged.”
(PTX5) Even if the Court did not consider this evidence, it would not impact the outcome, as,
among other things, Sarver made multiple railear requests directly to NS for Xcoal loadings after
November 1, 2017. (PTX417}

7 That Bluestone may have been unsuccessful in getting NS to send empty railcars, and that

Bluestone repeatedly sought Xcoal’s assistance in trying to get NS to do so, are not inconsistent
with the legal reality that it was Defendants’ contractual obligation to get the railcars.

48

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 50 of 63 PagelD #: 3341

Xcoal’s responsibility. (PTX207) That communication post-dates months of conduct by which
Bluestone acted as if it understood it was its own obligation to order the empty railcars.

The parties’ course of performance is also consistent with industry practice, also known
as the “usage of trade.’® See 6 Del. C. § 1-303(c) (“{T]he express terms of an agreement and any
applicable course of performance, course of dealing, or usage of trade must be construed
whenever reasonable as consistent with each other.”). The testimony of Thrasher and Hamilton
demonstrates it is custom and practice that the producer, not the buyer, must order the railcars.
Thrasher testified that Xcoal did “not have the right” to place a train on the Bishop siding, adding
that as a practical matter, Bluestone must coordinate with NS as to which customer it is loading
for, when it has coal, and when it is ready to have empty trains arrive at its facility. (Thrasher Tr.
339; see also FF 4 161) Thrasher’s testimony is corroborated by Hamilton, who testified
credibly that it is “the producer’s responsibility to order the empties when they were ready for
them.” (Hamilton Tr. 942-46) Hamilton carefully explained the reason why NS would take
directions or instructions from the producer, and not the buyer: because only the producer knows
if it has coal and what supplier that coal should be going to, only the producer can help the
railroad reduce the risk its assets sit empty at a producer’s site. Ud. 945, 970; see also FF Ff]
171-73) Directly addressing the industry practice, Hamilton testified that “it’s always been
between the producer and the railroad to arrange for the empties,” and that “every producer
that [NS] has orders their own trains. When they’re ready to load, they tell us to bring it.”

(Hamilton Tr. 946, 964)

 

8 Pursuant to 6 Del. C. § 1-303(c), a “‘usage of trade’ is any practice or method of dealing having
such regularity of observance in a place, vocation, or trade as to justify an expectation that it will
be observed with respect to the transaction in question.”

49

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 51 of 63 PagelD #: 3342

Therefore, the Court finds that the parties’ course of performance, which is entirely
consistent with the usage of trade, further demonstrates the parties’ mutual intent that the CSA
required Bluestone to order the empty railcars from NS.

In reaching this conclusion, the Court entirely disagrees with Defendants’
characterization of Thrasher’s trial testimony. According to Defendants, “Thrasher
acknowledged, however, that his testimony contradicted the plain language of the Transportation
Contract.” (D.I. 150 at 10) (emphasis added) As purported support for this bold assertion,
Defendants excerpt the following one answer to a single question (out of testimony that stretches
across no fewer than 300 transcript pages):

Q: Well, it doesn’t say that in this contract, right?

A: No, the contract — I’m sorry, it says what it says. I can’t, | can’t change
what it says.

(Thrasher Tr. 332-33) This is in no way an acknowledgement that the CSA or the
Transportation Contract contradicts Thrasher’s testimony, which was that delivery of the empty
railcars was the responsibility of Bluestone. Instead, Thrasher’s testimony was consistent and
credible, and fully supports Xcoal’s position — and the Court’s conclusion — that the contracts are
ambiguous. It is the record as a whole, including Thrasher’s credible testimony, which
establishes it was Bluestone’s obligation to arrange for the empty railcars.

The Court further rejects Defendants’ contention that “Thrasher also offered an evasive,
confusing response when asked directly about the conflict between his testimony and the plain

language of the Transportation Contract.” (D.L 150 at 10-11) Defendants boldly request that the

 

° The parties’ arguments about the Siding Lease Agreement do nothing to alter this analysis.
That agreement, between NS and a Justice-related entity, governs the movement of railcars at the
Bishop loadout. It does not address, expressly or implicitly, who is responsible for arranging for
NS to bring empty railcars to Bishop. (See FF ff] 189-92)

50

 

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 52 of 63 PagelD #: 3343

Court “should give no weight to Thrasher’s testimony.” (id. at 11) To the contrary, and as
previously noted, Thrasher testified credibly and the Court places substantial weight on his
testimony.

Defendants iry a similar ploy with the testimony of Rick Taylor, who Defendants assert
“believed that Xcoal was responsible for ordering the trains.” (D.I. 150 at 15) (citing Taylor Tr.
569) In reality, Taylor explained that he “kind of assumed that” Xcoal’s Popivchak ordered the
cars, adding “I think that he did it. I’m not sure.” (Taylor Tr. 605) (emphasis added) Taylor
was clear that he did not Anow how railcars for Xcoal’s loadings were obtained or who made the
arrangements for their arrival at Bishop. Ud. 606) Defendants’ effort to enlist Taylor as
supporting Defendants’ contention is unavailing.

The Court further disagrees with Defendants’ insistence that “Hamilton has no
credibility.” (D.1. 157 at 10) Defendants ask the Court to draw this conclusion based on their
contorted history of how and when Hamilton learned for certain he was going to be called to
testify. (See id) (citing Hamilton Tr. 930, 961) The Court finds nothing in the story of how
Hamilton came to testify, and his testimony about it, to undermine his credibility.

In sum, contrary to Defendants’ contention (see D.L. 158 at 6), the testimony of Justice,
Sarver, and Taylor does not nearly “outweigh[] any contrary testimony from Thrasher and
Hamilton.” The Court as factfinder assesses credibility and weighs the evidence. In doing so in
this case, on the critical (essentially dispositive) issue of responsibility for obtaining empty
railcars, the Court concludes that Thrasher and Hamilton’s testimony far outweighs any contrary
testimony from the witnesses relied on by Defendants.

Thus, based on the ambiguous provisions of the CSA combined with the extrinsic

evidence (including that relating to the parties’ course of performance and industry practice), the

51

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 53 of 63 PagelD #: 3344

Court agrees with Xcoal that Bluestone was “responsible for the procurement of empty railcars,
the movement of those railcars on the Bishop track to facilitate loading, and the loading of the
railcars.” (D.I. 149 at 17) Since it was Bluestone’s obligation to obtain empty railcars, and
Bluestone did not do so and did not deliver the required Coal, Xcoal has proven that Bluestone
breached the CSA.

E. Defendants’ Additional UCC Arguments Lack Merit

Defendants alternatively argue that “[a]ssuming the CSA did not obligate Xcoal to
provide railcars and was silent on the issue, 6 Del. Code § 2-503(1)(b) filled that gap.” (D.I. 157
at 5) Since § 2-503(1)(b) provides that “unless otherwise agreed the buyer must furnish facilities
reasonably suited to the receipt of the goods,” Defendants contend that the “unambiguous statute
requit[es] [Xcoal] to furnish railcars for the loading of coal.” (D.I. 158 at 5)

Defendants’ reliance on § 2-503(1)(b) is misplaced, as the statute —“‘unambiguous” or not
—has no applicability here. Defendants’ argument relies on the erroneous assumption that the
CSA is silent on the issue of who was responsible for the railcars. (See D.[. 157 at 5) As
explained at length, the Court has found that the record as a whole, including the plain language
of the contract, the parties’ course of performance, and the usage of trade, proves that the parties
agreed that Bluestone was responsible for obtaining empty railcars. The Court does not view the
parties’ contractual relationship as silent on that issue Gust ambiguous). Since the statute is only
applicable “unless otherwise agreed,” having resolved the ambiguity and found an agreement
between the parties, the Court need not resort to the gap-filler provided by the statute to
determine which party was responsible for ordering the empty railcars. See U.C.C. § 2-208, cmt.
1 (stating that course of performance and usage of trade can be used to determine meaning of

“unless otherwise agreed” qualification).

52

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 54 of 63 PagelD #: 3345

Having determined that 6 Del. C. § 2-503(1)(b) is not applicable here, the Court does not
have to resolve the parties’ dispute over whether or not the CSA is a “shipment contract.” (See,
e.g., DI. 156 at 18-21; DI. 158 at 5-6)

II. Plaintiff's Count W: SCC And Governor Justice Are Liable Under The Guarantee

 

It is undisputed that under the Guarantee, Defendants SCC and Governor Justice were
Defendant Bluestone’s guarantors. (PTX2) Article 10.3 of the CSA provides that, in the event
of a default by Defendant Bluestone (which the Court has found happened here), the guarantors
shall be liable to Xcoal for its damages. (PTX4 § 10.3) Defendants do not dispute Xcoal’s
contention that that if the Court finds in favor of Xcoal on its Count I against Defendant
Bluestone, then judgment on Xcoal’s Count II should be entered for Xcoal and against
Defendants SCC and Governor Justice. (See, e.g., D.I. 148 at 8-9) Hence, having found for
Xcoal on its Count I against Bluestone, the Court also finds for Xcoal on its Count I against

SCC and Governor Justice.

 

Ill. Damages

Having found in favor of Xcoal on the competing breach of contract claims, the Court

 

now turns to Xcoal’s damages claim.'® The Court rejects Defendants’ contention that Article
10.3 of the CSA renders Xcoal’s damages claim unenforceable, and finds that Defendants are
liable for damages pursuant to that provision.

A. Article 10.3 Of The CSA Is Not Unenforceable

Article 10.3 of the CSA provides that, in the event of default by Bluestone, “in addition

to other damages available at law, Seller and/or its Guarantor, shall be liable to Buyer for

 

'0 Because the Court does not find in Defendants’ favor on any of its counterclaims, the Court
does not further address the parties’ disputes regarding Defendants’ requested damages.

53

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 55 of 63 PagelD #: 3346

damages equal to the number of tons of coal remaining to be delivered under this Agreement,
multiplied by the [$9.88 per ton] Buyer’s Discount.” (PTX4 § 10.3) On September 14, 2020,
the day before trial was scheduled to restart following the pause due to an anonymous letter (1.e.,
on the eve of the third day of trial), see XYcoal Energy & Res. v. Bluestone Energy Sales Corp.,
2020 WL 5369109 (D. Del. Sept. 8, 2020), Defendants filed a motion to dismiss based on a
purported failure by Plaintiffs to state a claim on which relief can be granted. (D.I. 139)

In defense of the unusual timing of the motion, Defendants relied on Federal Rule of
Civil Procedure 12(h)\(2)(C), which provides that a Rule 12(b)(6) defense “may be raised . . . at
trial.” In the motion, Defendants seek to “dismiss Count I of the Complaint filed by Plaintiff
Xcoai” on the basis that Article 10.3 of the CSA is void for “expressly allow[ing] Xcoal to
recover both [a] penalty amount and actual damages.” (See D.I. 139 at 1-2) Defendants insisted
they were not seeking to derail the trial by their last-minute motion and, without objection, the
Court ordered the parties to brief it after trial was completed. (See id. at 1; Tr. 739)

For multiple reasons, the Court will deny the motion. Defendants’ arguments about
Article 10.3 do not provide a meritorious basis to award Xcoal any less than the full amount of
damages it is seeking to recover.

As an initial matter, Defendants waived the opportunity to argue, as they do in their
motion to dismiss, that they should avoid all liability based on Article 10.3 being unenforceable.
This issue was waived no later than the time the parties filed their proposed pretrial order and
Defendants did not raise (or even suggest) it in that proposed order. (See D.I. 87)

Although Rule 12(h)(2)(C) permits a motion to dismiss based on failure to state a claim
to be raised “at trial,” it does not expressly allow a movant to ignore the Court’s scheduling and

other case management orders. Accordingly, courts have denied motions to dismiss raised at

54

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 56 of 63 PagelD #: 3347

trial when the issues presented in the motion were not disclosed in pretrial orders. See, e.g.,
Contreras y. City of Los Angeles, 2012 WL 12886488, at *2-3 (C.D. Cal. June 22, 2012)
(denying Rule 12(b)(6) motion to dismiss filed after commencement of trial as defendant had
waived defense by not including it in Memorandum of Contentions of Fact and Law and Pretrial
Conference Order). Defendants cite no case to support their position that a defense not pleaded
in the answer, not raised in pretrial motions, and not described in the pretrial order can be
packaged into a Rule 12(b)(6) motion and raised “at trial” under Rule 12(h)(2)(C), “irrespective
of anything included in the Pretrial Order.”!! (D.I. 157 at 17)

“fT The pretrial order is generally binding on the parties.” Ely v. Reading Co., 424 F.2d
758, 763 Gd Cir. 1970). One of the main purposes of the pretrial order is to formulate the issues
to be litigated at trial, in order to aid the parties in preparation for trial. If the parties are
permitted to change the positions taken in the pretrial order, “obviously the effectiveness of this
procedure is destroyed.” fd. Exclusion by the trial court of contentions or evidence not listed in
or disclosed in accordance with the pretrial order has been repeatedly upheld. See United States
v. First Nat'l Bank, 652 F.2d 882, 886 n.5 (9th Cir. 1981) (collecting cases). Consistent with this
approach, the form pretrial order employed by the undersigned Judge — which was the basis for
the proposed pretrial order submitted here by the parties — requires inclusion of “a statement of

law which any party contends remain to be litigated” and expressly warns: “/t/he Court will

 

'| The case cited by Defendants, Kuhn Constr. Co. vy. Ocean & Coastal Consultants, Inc., 844 F.
Supp. 2d 519, 525 (D. Del. 2012), involved a materially different situation, in which a party was
found to have not waived its opportunity to file a Rule 12(b)(6) motion subsequent to a Rule
12(b)(7) motion. Kuhn did not involve a Rule 12(b)(6) motion being raised at trial to press an
issue that had not been disclosed in the pretrial order.

55

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 57 of 63 PagelD #: 3348

preclude a party from seeking relief based on claims and defenses not described in the draft

pretrial order.”
Although Rule 12(h)(2)(C) dees not address its interaction with the pretrial order, it — like
all Federal Rules of Civil Procedure — “should be construed, administered, and employed by the
court and the parties to secure the just, speedy, and inexpensive determination of every action
and proceeding.” Fed. R. Civ. P. 1. Interpreting Rule 12(h) in a way that allows litigants to
disregard the pretrial order would be utterly inconsistent with the fundamental purposes of the
Federal Rules of Civil Procedure, including to avoid surprise. It would, thereby, inevitably lead
to injustice, delay resolution of cases, and increase litigation expenses. As the Ninth Circuit has
convincingly stated:
Pretrial orders play a crucial role in implementing the purposes of
the Federal Rules of Civil Procedure “to secure the just, speedy,
and inexpensive determination of every action.” Fed. R. Civ. P. 1.
Unless pretrial orders are honored and enforced, the objectives of
the pretrial conference to simplify issues and avoid unnecessary
proof by obtaining admissions of fact will be jeopardized if not
entirely nullified. Accordingly, a party need offer no proof at trial
as to matters agreed to in the order, nor may a party offer evidence
or advance theories at the trial which are not included in the order
or which contradict its terms. Disregard of these principles would
bring back the days of trial by ambush and discourage timely
preparation by the parties for trial.

First Nat’l Bank, 652 F.2d at 886 (emphasis added).

The dangers of permitting a party to wait until trial to raise, for the first time, an issue that
would entirely absolve it of all liability are illustrated in this case. Defendants’ withholding of

their new defense until trial deprived Xcoal of the opportunity of presenting alternative evidence

to prove actual damages. Given the findings the Court has reached on the merits of the parties’

 

12 See www.ded.uscourts.gov/sites/ded/files/chambers/Proposed_Final Pretrial Order Rev-01-
11.pdf (emphasis added),

56

 

 

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 58 of 63 PagelD #: 3349

disputes, Defendants’ tactic, if permitted, could easily have led to an unjust result. The injustice
of such an outcome would be all the more heightened because Defendants’ delay here was so
egregious — and so inexplicable. Trial in this case was delayed multiple times, for a total of

1.3 Even with all this extra time, Defendants nevertheless

eleven months, at Bluestone’s reques
failed even to hint at the new defense at any point during the two-plus years of pretrial litigation
or in either of the Avo proposed final pretrial orders submitted by the parties. (See D.I. 62, 87)"
Therefore, the Court agrees with Xcoal that the sensible understanding of Rule
12(h)(2)(C), one which is consistent with the principles prescribed in Rule 1, allows a party to

assert a failure to state a claim at trial “so long as [at a minimum] its intention to do so is

disclosed to the parties and the Court in the final pretrial order process.” (D.I. 159 at 12))° It

 

13 The complaint was filed on May 31, 2018 (D.I. 2) and trial was initially scheduled for
September 16, 2019. (D.I. 17) On August 23, 2019, Defendants made an unopposed request to
continue trial (D.I. 63), which the Court granted on September 9, 2019, rescheduling trial for
March 19, 2020 (D.L. 68}. On February 6, 2020, Defendants again requested a trial continuance,
this time opposed by Xcoal. (D.I. 71). On February 21, the Court granted the continuance,
rescheduling trial for August 25, 2020 and indicating (prior to the coronavirus pandemic) that it
would not continue trial a for a third time. (D.I. 78)

4 Defendants insist that the defense contained in their motion actually was presented in the
pretrial order. (See D.J. 157 at 17-18) They point to this statement in the portion of the pretrial
order listing Xcoal’s statements of issues of law to be litigated: “[w]hether Xcoal is entitled to
the contractually provided for measure of damages.” (D.I. 87 Ex. F) This general statement,
made by Xcoal and not Defendants, was far from sufficient to put Xcoal on notice that
Defendants would raise at trial a defense that they are protected from liability due to the
purported unenforceability of Article 10.3.

‘5 The Court recognizes that the 1966 Advisory Committee Notes state: “It is to be noted that
while the defenses specified in subdivision (h)(1) are subject to waiver as there provided, the
more substantial defenses of failure to state a claim upon which relief can be granted, failure to
join a party indispensable under Rule 19, and failure to state a legal defense to a claim (see Rule
12(b)(6), (7), (£)), as well as the defense of lack of jurisdiction over the subject matter (see Rule
12(b)(1)), are expressly preserved against waiver by amended subdivision (h)(2) and (3).” The
Court has found no case holding that a party can rely on this note to excuse its failure to include
an issue in the proposed pretrial order.

37

 

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 59 of 63 PagelD #: 3350

follows, and the Court holds, that Defendants have waived Article 10.3-based liability defense
they raised for the first time in their trial-day motion to dismiss,!®

In any event, even assuming, arguendo, that Defendants’ Article 10.3-based challenge
had not been waived, it also lacks merit. Delaware law, which governs interpretation of the
CSA, upholds the freedom of contract and enforces, as a matter of fundamental public policy, the
voluntary agreements of sophisticated parties. See NACCO Industries, Inc. v. Applica Inc., 997

A.2d 1, 35 (Del. Ch. 2009) It is undisputed that the CSA was negotiated and entered into

 

‘6 A further problem with Defendant’s motion appears to be that, as it arises under Rule 12(b)(6),
it is a challenge to how Xcoal states its claim in the complaint. With respect to damages, the
complaint alleges:

Xcoal has suffered and will continue to suffer substantial damages
as a result of Bluestone’s breach, default and repudiation of the
CSA as set forth above. Such damages and/or other amounts to
which Xcoal is entitled under the circumstances and the CSA
include, but are not limited to: (i) recovery under Article 10.3 of
the CSA, which provides in pertinent part that “in addition to other
damages available at law, [Bluestone], and or its Guarantor, shall
be liable to [Xcoal] for damages equal to the number of tons of
Coal remaining to be delivered under this Agreement, multiplied
by the Buyer’s Discount” of $9.88 per net ton, (See Article 6,
10.3); (ii) the difference in value between the quality of coal .
Bluestone was required to supply under the CSA and the quality of
the coal that it actually supplied; (iii) rail charges, vessel charges,
and other direct damages incurred by Xcoal due to Bluestone’s
failure to supply coal on a timely basis under Article 3.6; and (iv)
all other damages to which Xcoal is entitled under applicable law,
including under the Delaware Uniform Commercial Cede.

(D.I. 2] 80) Defendants’ motion is directed only to the enforceability of Article 10.3, which is
only one of the four types of damages alleged in the complaint. Therefore, even if Defendants’
challenge were not waived, multiple remedies would still remain available to Xcoal, both as
alleged and by operation of law. See, ¢.g., Del. Bay Surgical Servs, P.A. v. Swier, 900 A.2d 646,
650 (Del. 2006) (“[I]f a provision is considered a penalty, it is void as against public policy and
recovery is limited to actual damages.”). Thus, Defendants’ challenge fails to negate the
plausibility of Xcoal’s breach of contract claim alleged in the complaint and would have to be
denied,

58

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 60 of 63 PagelD #: 3351

between sophisticated parties represented by counsel. Under Delaware law, mutually agreed-
upon damages provisions are presumptively enforceable. See S.H. Deliveries, Inc. v. TriState
Courier & Carriage, Inc., 1997 WL 817883, at *3 (Del. Super. Ct. May 21, 1997). Defendants
have not rebutted this presumption.
Instead, the Court agrees with Xcoal that Article 10.3 is a permissible liquidated damages
provision, not a prohibited penalty provision. Determining the validity of a liquidated damages
provision requires a review of the intent of the parties to the contract. See Del. Bay Surgical
Servs., 900 A.2d at 650. Whether a stipulated sum is for liquidated damages or a penalty is
determined pursuant to a two-part test:
a stipulated sum is for liquidated damages when (1) the damages
which the parties might reasonably anticipate are difficult to
ascertain (at the time of contracting) because of their indefiniteness
or uncertainty, and (2) the amount stipulated is either a reasonable
estimate of the damages which would probably be caused by the
breach or is reasonably proportionate to the damages which have
actually been caused by the breach.

SH. Deliveries, 1997 WL 817883, at *2.

Here, Defendants do not dispute that calculating Xcoal’s losses in the event of
Bluestone’s breach would be difficult, due to lack of substitute coal of similar quality and market
vagaries. (See D.I. 148 at 25) Nor do they dispute that the $9.88 per ton “Buyer’s Discount” is a
reasonable estimate of the damages suffered by Xcoal in an event of breach. (See id.) Hence,
Article 10.3 of the CSA provides for permissible liquidated damages, rather than a penalty. See
Jeddo Coal Co. v. Rie Tinto Procurement (Sing.) PTE Lid., 2020 WL 3474078, at *15 (W.D. Pa.
Feb. 10, 2020) (upholding contractual provision providing non-breaching party with $30 per ton

for each ton of coal not purchased, and noting that such damage provision is designed to address

market vagaries).

59

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 61 of 63 PagelD #: 3352

Furthermore, and again contrary to Defendants’ unpersuasive interpretation, Article
10.3’s phrase “in addition to other damages available at law” does not permit the non-breaching
party to recover both actual damages and liquidated damages. (See D.I. 150 at 3-6) Even if one
were to read this provision as potentially permitting recovery of the liquidated Buyer’s Discount
damages and actual damages (which, not incidentally, Xcoal has never sought), on its face the
provision only permits such a combination if it is “available at law.” [f, as Defendants contend,
the combination of damages is not “available at law,” Article 10.3 does not permit it, since it
only permits damages that are “available at law.” (See D.I. 148 at 26; see also Palekar v. Batra,
2010 WL 2501517, at *8 n.40 (Del. Super. Ct. May 18, 2010)) Therefore, again, Article 10.3 is
not unenforceable. !”

Finally, given the very late timing with which Defendants raised their unenforceability
theory, and given Bluestone’s repeated and clear breaches of the CSA, if all of the reasons the
Court has stated for rejecting Defendants’ new theory were wrong, the Court would grant
Xcoal’s alternative request to reopen the record to present additional damages evidence. (See
D.I. 148 at 26-27) It would be manifestiy unjust for Defendants to avoid liability by withholding
their only meritorious defense until trial - particularly a trial that was delayed multiple times, for
a total of eleven months, at Defendants’ request, where the new defense was not even suggested
at any prior point in this lengthy litigation. Before allowing that to be the outcome here, the

Court would instead offer Xcoal the chance to present additional damages evidence.

 

17 Although Defendants cite several non-Delaware cases finding damages provisions containing
similar (but not identical) language unenforceable, they do not cite any case applying Delaware
law that construes “in addition to other damages available at law” as permitting concurrent
recovery of both actual damages and liquidated damages.

60

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 62 of 63 PagelD #: 3353

B. Defendants Are Liable For Damages Purswant To Article 10.3

Again, Article 10.3 of the CSA provides that, in the event of default by Bluestone, “in
addition to other damages available at law, Seller and[/Jor its Guarantor, shall be liable to Buyer
for damages equal to the number of tons of coal remaining to be delivered under this Agreement,
multiplied by the Buyer’s Discount.” (PTX4 § 10.3) Article 6 of the CSA provides Xcoal with a
Buyer’s Discount of $9.88 per ton. (/d. § 6) Therefore, Xcoal seeks, and is entitled to, an award
against Bluestone under the CSA and against SCC and Governor Justice under the Guarantee of
damages in the amount of the total number of tons that were not supplied by Bluestone under the
CSA — that is, 696,298.40 tons — multiplied by the Buyer’s Discount of $9.88 per ton, which
results in a gross total of $6,879,428.19. This amount must be reduced by the payment of
$65,322.89 withheld by Xcoal under CSA Article 10.2(b) with respect to the May 10, 2018
loading of coal, resulting in a net amount due to Xcoal of $6,814,105.30.

Xcoal may also be entitled to pre-judgment and post-judgment interest!* at applicable
rates as well as attorney’s fees and costs under the Guarantee. (See D.I. 148 at 20) The Court
will solicit the parties’ views on these points and generally on what, if anything, remains to be

determined in this action,

 

'8 Tt appears undisputed that pre- and post-judgment interest is to be awarded to whichever party
prevails, as both sides requested such interest awards. (See D.I. 148 at 2; D.I. 150 at 30)

61

 
Case 1:18-cv-00819-LPS Document 162 Filed 03/29/21 Page 63 of 63 PagelD #: 3354

CONCLUSION

Xcoal has proven, by a preponderance of the evidence, that Bluestone breached the CSA
by failing to deliver the amounts of Coal it was obligated to deliver, This conclusion essentially
turns on the Court’s finding that Bluestone, and not Xcoal, was responsible for getting the
Norfolk Southern railroad to bring empty railcars to Bluestone’s Bishop loadout. The Court
further concludes that Xcoal has proven, again by a preponderance of the evidence, that it is
entitled to the full amount of damages provided for by Article 10.3 of the CSA, namely, the
Buyer’s Discount of $9.88 per ton multiplied by the 696,298.40 tons Bluestone failed to deliver,
reduced by the payment of $65,322.89 withheld by Xcoal — for a total of $6,814,105.30.
Defendants Governor Justice and SCC are responsible for paying Xcoal’s damages pursuant to
the Guarantee. Defendants have failed to prove any of their counterclaims. !

An appropriate Order follows.

 

'? During trial, Defendants moved for judgment pursuant to Federal Rule of Civil Procedure
52(c). Both of the grounds they raised — Article 10.3 of the CSA is unenforceable and Xcoal
failed to prove Bluestone’s breach, because Xcoal was responsible for the empty railcars (see Tr.
707-39) — have been addressed in this Opinion and resolved against Defendants. It follows,
therefore, that Defendants’ Rule 52(c) motion is denied.

Neither party addresses their declaratory judgment claims (Count III of Xcoal’s
complaint and Count III of Defendants’ counterclaims) in their post-trial submissions. These
counts raise the same issues that are addressed throughout this Opinion. It follows, therefore,
that Plaintiff is entitled to judgment on these claims and Defendants are not.

62

 

 
